

	

		II

		109th CONGRESS

		1st Session

		S. 371

		IN THE SENATE OF THE UNITED STATES

		

			February 14, 2005

			Mr. Kennedy (for

			 himself, Mr. Dodd,

			 Mr. Bingaman, Mrs. Murray, Mr.

			 Reed, Mrs. Clinton, and

			 Ms. Mikulski) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To provide for college quality, affordability, and

		  diversity, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 College Quality, Affordability, and

			 Diversity Improvement Act of 2005.

		2.Table of

			 contentsThe table of contents

			 for this Act is as follows:

			

				Sec. 1. Short title.

				Sec. 2. Table of contents.

				Sec. 3. Findings.

				TITLE I—Access to college for all

				Sec. 101. Pell Grants.

				Sec. 102. Expansion of Hope scholarships.

				Sec. 103. Elimination of origination fees and adjustment of

				fees and terms.

				Sec. 104. Direct Loan Reward Program.

				Sec. 105. Costs of higher education.

				Sec. 106. Credit for interest on higher education

				loans.

				Sec. 107. Refinancing authority for Federal Direct

				Consolidation Loan.

				Sec. 108. Loans funded through tax-exempt

				securities.

				Sec. 109. Windfall profit offset.

				Sec. 110. Support for working students.

				Sec. 111. Student eligibility.

				Sec. 112. Authorization of appropriations levels for

				campus-based aid.

				Sec. 113. Special programs for students whose families are

				engaged in migrant and seasonal farmwork.

				Sec. 114. Loan forgiveness and cancellation for certain

				teachers.

				Sec. 115. Revision of tax table.

				Sec. 116. Income contingent repayment for public sector

				employees.

				TITLE II—Teacher quality enhancement

				Sec. 201. Amendment to title

				II.

				TITLE III—Diversity, retention, and enriched academics for

				matriculating students

				Sec. 301. Test preparation for low-income students.

				Sec. 302. Admissions and retention.

				Sec. 303. Federal Trio Program.

				Sec. 304. Gear Up.

				Sec. 305. Leveraging Educational Assistance Partnership

				Program.

				TITLE IV—Opportunities at Hispanic-serving

				institutions

				Sec. 401. Postbaccalaureate opportunities for Hispanic

				Americans.

				Sec. 402. Definitions.

				Sec. 403. Authorized activities.

				Sec. 404. Elimination of wait-out period.

				Sec. 405. Application priority.

				TITLE V—Historically Black colleges and universities

				Sec. 501. Professional or graduate institutions.

				Sec. 502. Graduate and professional degree development

				program.

				Sec. 503. Authorization of appropriations.

				Sec. 504. Patsy T. Mink Fellowship Program.

				TITLE VI—Recruitment of teachers to teach at Tribal Colleges or

				Universities

				Sec. 601. Loan repayment or cancellation for individuals who

				teach in Tribal Colleges or Universities.

				Sec. 602. Amounts forgiven not treated as gross

				income.

			

		3.FindingsCongress finds the following:

			(1)A college

			 education is more important than ever, and the Federal Government should do

			 more to make it affordable and accessible to all qualified students

			 because—

				(A)recent shifts in

			 the economy have increased the demand for college-educated workers and

			 increased the wage gap between college-educated workers and those without a

			 degree (workers with a Bachelor’s degree earn 75 percent more than workers with

			 just a high school diploma); and

				(B)jobs requiring

			 some postsecondary education are expected to account for about 42 percent of

			 total job growth from 2000 through 2010.

				(2)Increased access

			 to college, reformed admissions systems, and better retention of students are

			 needed because—

				(A)65 percent of

			 high-income students are on a college-preparatory track, whereas only 28

			 percent of low-income students are on a college-preparatory track;

				(B)7 times as many

			 students from high-income families (48 percent) graduate from college by age 24

			 as students from low-income families (7 percent);

				(C)80 percent of

			 4-year institutions of higher education use the SAT in the admissions

			 process;

				(D)commercial SAT

			 coaching classes, such as those run by Kaplan, Inc. and Princeton Review, have

			 demonstrated effectiveness in raising a student’s SAT score by 100 points or

			 more, which can significantly improve a student’s chance of getting into an

			 elite college;

				(E)SAT coaching

			 programs range from $700 to $3,000 per course, and the costs are prohibitive

			 for low-income students;

				(F)those students

			 who receive SAT coaching tend to be disproportionally middle or upper

			 class;

				(G)34 percent of

			 students who receive SAT coaching are from families whose combined annual

			 income is between $40,000 and $80,000, and 43 percent are from families whose

			 combined annual income is more than $80,000;

				(H)applying to

			 college early decision provides an advantage to an applicant equal to an

			 additional 100 points on the SAT;

				(I)low-income

			 students are less able to apply to colleges early decision because such

			 students need to compare the financial aid packages at different

			 colleges;

				(J)40 percent of all

			 Whites age 18 through 24 are enrolled in institutions of higher education,

			 whereas only 30 percent of all African-Americans and only 16 percent of all

			 Hispanics are enrolled in institutions of higher education;

				(K)nearly 4 out of

			 every 10 Hispanics enrolled full time in 4-year colleges drop out within 3

			 years of their initial enrollment, African-Americans are half as likely as

			 White students to complete a Bachelor’s degree in 4 years, and low-income

			 students are half as likely as upper-income students to complete a Bachelor’s

			 degree in 4 years;

				(L)in 1990, 1 in 4

			 Americans was a member of a minority group, and in 2001, 1 in 3 Americans was a

			 member of a minority group;

				(M)low-income,

			 college-qualified high school graduates have an annual unmet

			 need of $3,800 in college expenses, expenses not covered by grants,

			 loans, work, or family savings;

				(N)46 percent of all

			 students who work in addition to being full-time students report 25 hours or

			 more a week of employment; and

				(O)50 percent of

			 those employed more than 25 hours a week report that working hurts their grades

			 and retention in college, and students who work more than 35 hours a week are

			 considerably less likely to complete a year of college than those who work less

			 than 15 hours a week.

				(3)Federal student

			 aid is too focused on loans instead of grant aid because—

				(A)although

			 approximately $55,000,000,000 is made available annually in direct and indirect

			 Federal aid to postsecondary education students and their families, in 2002, 60

			 percent of such Federal student aid was in the form of loans while only 40

			 percent was in the form of grants, a reversal of the distribution 20 years

			 ago;

				(B)the purchasing

			 power of the Pell Grant has declined since Pell Grants today cover less than 40

			 percent of average fixed costs at 4-year public colleges, about half of what

			 they covered 25 years ago;

				(C)15 years ago Pell

			 Grants covered 98 percent of average tuition at 4-year public colleges, whereas

			 today Pell Grants only cover 64 percent on average;

				(D)the Federal

			 Government saves money under the Direct Loan program and makes a profit of 2.1

			 cents on every dollar lent under the Direct Lending program, while it loses 8.9

			 cents on every dollar lent under the Federal Family Education Loan Program;

			 and

				(E)average student

			 indebtedness is $17,000, and reaches over $120,000 for professional school

			 graduates.

				(4)The Federal

			 Government should do more to help States, local educational agencies, and

			 schools ensure a qualified teacher in every classroom because under the No

			 Child Left Behind Act of 2001, States are required to ensure that all teachers

			 teaching in core academic subjects within the State are highly

			 qualified not later than the end of the 2005–2006 school year. States

			 need to do much more to meet the challenges in the new Federal law. In the

			 1999–2000 school year, 29 percent of elementary school students, 59 percent of

			 middle school students, and 29 percent of high school students were taught by

			 teachers without both a major and certification in the subject in which they

			 taught.

			(5)There is a severe

			 shortage of qualified teachers, especially in high-need fields and low-income

			 areas because—

				(A)approximately

			 1/3 of America’s teachers leave teaching sometime during

			 their first 3 years of teaching and almost half leave during the first 5

			 years;

				(B)overall turnover

			 rate for teachers in high-poverty areas is almost 1/3

			 higher than it is for teachers in all schools;

				(C)underqualified

			 teachers are more often found in high-poverty schools; and

				(D)in low-poverty

			 secondary schools, approximately 1/3 of students are

			 taught by a teacher who lacks either a college degree in the subject area in

			 which the teacher teaches or certification in such subject area, while in

			 high-poverty secondary schools, approximately 1/2 of

			 students are taught by such a teacher.

				(6)Teacher shortages

			 are more severe in some fields than in others:

				(A)Employment

			 opportunities in teaching special education are expected to grow 21 to 35

			 percent through 2010, an increase of over 150,000 positions.

				(B)The most recent

			 data from a 1994 General Accounting Office report estimates a shortage of

			 100,000 to 200,000 bilingual teachers, even as the limited English proficient

			 student population continues to grow.

				(C)It is estimated

			 that of the 2,000,000 teachers needed over the next 10 years, almost 200,000

			 will be secondary school mathematics and science teachers.

				IAccess to college

			 for all

			101.Pell

			 Grants

				(a)Appropriation

			 of funds for Pell GrantsThere are authorized to be appropriated

			 and there are appropriated, out of any money in the Treasury not otherwise

			 appropriated for the fiscal year ending September 30, 2005, for carrying out

			 subpart 1 of part A of title IV of the Higher

			 Education Act of 1965, $14,515,000,000.

				(b)Authorization

			 amount and maximum Pell GrantSection 401(b) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1070a(b)) is amended—

					(1)in paragraph

			 (3)—

						(A)in subparagraph

			 (A), by striking appropriation Act and inserting

			 appropriation Act or subparagraph (C); and

						(B)by adding at the

			 end the following:

							

								(C)The maximum Pell Grant for which a

				student shall be eligible during award year 2005–2006 shall be $5,100.

								; and

						(2)in paragraph

			 (2)(A), by striking clauses (i) through (v) and inserting the following:

						

							(i)$7,600 for academic year

				2006–2007;

							(ii)$8,600 for academic year

				2007–2008;

							(iii)$9,600 for academic year

				2008–2009;

							(iv)$10,600 for academic year 2009–2010;

				and

							(v)$11,600 for academic year

				2010–2011,

							.

					102.Expansion of

			 Hope scholarships

				(a)Expansion of

			 Hope scholarship credit

					(1)Double maximum

			 credit to $3,000Subsection (b) of section 25A of the Internal

			 Revenue Code of 1986 (relating to Hope and Lifetime Learning credits) is

			 amended by striking 2 in paragraph (4) and inserting

			 3.

					(2)Credit

			 available for 4 yearsSubsection (b) of section 25A of such Code

			 is amended by striking 2 each place it appears in paragraphs

			 (2)(A) and (2)(C) and inserting 4.

					(3)Refundable

			 credit

						(A)In

			 generalSection 25A of such Code is hereby moved to subpart C of

			 part IV of subchapter A of chapter 1 of such Code (relating to refundable

			 credits) and inserted after section 35.

						(B)Technical

			 amendments

							(i)Section 36 of

			 such Code is redesignated as section 37.

							(ii)Section 25A of

			 such Code (as moved by subsection (a)) is redesignated as section 36.

							(iii)Paragraph (1)

			 of section 36(a) of such Code (as redesignated by paragraph (2)) is amended by

			 striking this chapter and inserting this

			 subtitle.

							(iv)Subparagraph (B)

			 of section 72(t)(7) of such Code is amended by striking section

			 25A(g)(2) and inserting section 36(g)(2).

							(v)Subparagraph (A)

			 of section 135(d)(2) of such Code is amended by striking section

			 25A and inserting section 36.

							(vi)Section 221(d)

			 of such Code is amended—

								(I)by striking

			 section 25A(g)(2) in paragraph (2)(B) and inserting

			 section 36(g)(2),

								(II)by striking

			 section 25A(f)(2) in paragraph (2)(B) and inserting

			 section 36(f)(2), and

								(III)by striking

			 section 25A(b)(3) in paragraph (3) and inserting section

			 36(b)(3).

								(vii)Section 222 of

			 such Code is amended—

								(I)by striking

			 section 25A in subparagraph (A) of subsection (c)(2) and

			 inserting section 36,

								(II)by striking

			 section 25A(f) in subsection (d)(1) and inserting section

			 36(f), and

								(III)by striking

			 section 25A(g)(2) in subsection (d)(1) and inserting

			 section 36(g)(2).

								(viii)Section 529 of

			 such Code is amended—

								(I)by striking

			 section 25A(g)(2) in subclause (I) of subsection (c)(3)(B)(v)

			 and inserting section 36(g)(2),

								(II)by striking

			 section 25A in subclause (II) of subsection (c)(3)(B)(v) and

			 inserting section 36, and

								(III)by striking

			 section 25A(b)(3) in clause (i) of subsection (e)(3)(B) and

			 inserting section 36(b)(3).

								(ix)Section 530 of

			 such Code is amended—

								(I)by striking

			 section 25A(g)(2) in subclause (I) of subsection (d)(2)(C)(i)

			 and inserting section 36(g)(2),

								(II)by striking

			 section 25A in subclause (II) of subsection (d)(2)(C)(i) and

			 inserting section 36, and

								(III)by striking

			 section 25A(g)(2) in clause (iii) of subsection (d)(4)(B) and

			 inserting section 36(g)(2).

								(x)Subsection (e) of

			 section 6050S of such Code is amended by striking section 25A

			 and inserting section 36.

							(xi)Subparagraph (J)

			 of section 6213(g)(2) of such Code is amended by striking section

			 25A(g)(1) and inserting section 36(g)(1).

							(xii)Paragraph (2)

			 of section 1324(b) of title 31, United States Code, is amended by inserting

			 before the period or from section 36 of such Code.

							(xiii)The table of

			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal

			 Revenue Code of 1986 is amended by striking the item relating to section 36 and

			 inserting the following:

								

									

										Sec. 36. Hope and Lifetime Learning

				credits.

										Sec. 37. Overpayments of

				tax.

									

									.

							(xiv)The table of

			 sections for subpart A of such part IV is amended by striking the item relating

			 to section 25A.

							(4)Credit allowed

			 for cost of attendance

						(A)In

			 general

							(i)Subsection (b) of

			 section 36 of such Code, as moved and redesignated by paragraph (3), is amended

			 by striking qualified tuition and related expenses each place it

			 occurs and inserting cost of attendance.

							(ii)Subsection (f)

			 of such section 36 is amended by adding at the end the following new

			 paragraph:

								

									(3)No pell

				reductionThe term cost of attendance has the

				meaning given such term in section 472 of the Higher Education Act of 1965, except that the

				term shall not include any costs described in paragraph (4) or (5) of such

				section.

									.

							(B)Conforming

			 amendments

							(i)Subsection

			 (b)(1)(B) of such section 36 is amended by striking such

			 expenses and inserting such cost.

							(ii)Subsections (e)

			 and (g) of such section 36 are amended by inserting the cost of

			 attendance or before qualified each place it

			 appears.

							(5)Expansion of

			 limitation

						(A)In

			 generalSubsection (d) of section 36 of such Code, as moved and

			 redesignated by paragraph (3), is amended—

							(i)in

			 paragraph (1), by striking the period and inserting in the case of the

			 Lifetime Learning Credit and paragraph (3) in the case of the Hope Scholarship

			 Credit.,

							(ii)in

			 paragraph (2), by inserting for the lifetime learning

			 credit in the heading after

			 reduction, and

							(iii)by

			 redesignating paragraph (3) as paragraph (4) and by adding after paragraph (2)

			 the following new paragraph:

								

									(3)Amount of

				reduction for Hope Scholarship CreditThe amount determined under

				this paragraph is the amount which bears the same ratio to the amount which

				would be so taken into account as—

										(A)the excess

				of—

											(i)the taxpayer’s

				modified adjusted gross income for such taxable year, over

											(ii)the sum

				of—

												(I)the amount of any

				education assistance received by the student that is not subject to tax under

				this chapter, and

												(II)$40,000 ($80,000

				in the case of a joint return), bears to

												(B)$10,000 ($20,000

				in the case of a joint return).

										.

							(B)Conforming

			 amendmentsSubsection (h) of such section 36 is amended—

							(i)in

			 paragraph (2), by inserting for the lifetime learning

			 credit in the heading after

			 limits, and

							(ii)by

			 inserting at the end the following new paragraph:

								

									(3)Income limits

				for Hope Scholarship Credit

										(A)In

				generalIn the case of a taxable year beginning after 2005, the

				$40,000 and $80,000 amounts in subsection (d)(3) shall each be increased by an

				amount equal to—

											(i)such dollar

				amount, multiplied by

											(ii)the

				cost-of-living adjustment determined under section 1(f)(3) for the calendar

				year in which the taxable year begins, determined by substituting

				calendar year 2004 for calendar year 1992 in

				subparagraph (B) thereof.

											(B)RoundingIf

				any amount as adjusted under subparagraph (A) is not a multiple of $1,000, such

				amount shall be rounded to the next lowest multiple of $1,000.

										.

							(b)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2004.

				103.Elimination of

			 origination fees and adjustment of fees and terms

				(a)Direct

			 loansSection 455(c) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1087e(c)) is amended to read as follows:

					

						(c)Loan

				fee

							(1)In

				generalExcept as provided in paragraph (2), the Secretary shall

				charge the borrower of a loan made under this part an origination fee of 4.0

				percent of the principal amount of the loan.

							(2)Exception for

				subsidized loansThe Secretary may not charge the borrower of a

				loan made under this part an origination fee if the borrower receives an

				interest subsidy for such loan.

							.

				(b)FFEL

			 ProgramSection 438(c) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1087–1(c)) is amended by adding at the end the

			 following:

					

						(9)Termination of

				origination fees for subsidized loansNotwithstanding any other

				provision of this subsection, with respect to any loan made, insured, or

				guaranteed under this part on or after the first July 1 after the date of

				enactment of this paragraph for which a borrower receives an interest subsidy

				under section 428(a)—

							(A)no eligible

				lender may collect directly or indirectly from the borrower any origination fee

				with respect to such loan, or any other fee relating to the origination of a

				loan however described; and

							(B)the Secretary

				shall not collect any origination fee from the lender under this

				subsection.

							.

				(c)Adjustment of

			 fees and loans for direct loansSection 455 of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1087e) is amended by adding at the end the following:

					

						(m)Adjustment of

				fees and loansNotwithstanding any other provision of law, the

				Secretary shall adjust the fees and terms for Federal Direct Unsubsidized

				Stafford Loans to be equal to the fees and terms for loans made to borrowers

				under section 428H.

						.

				104.Direct Loan

			 Reward ProgramPart D of title

			 IV of the Higher Education Act of

			 1965 (20

			 U.S.C. 1087a et seq.) is amended by adding at the end the

			 following:

				

					460A.Direct Loan

				Reward Program

						(a)Program

				authorizedThe Secretary shall carry out a Direct Loan Reward

				Program to encourage institutions of higher education to participate in the

				student loan program under this part.

						(b)Program

				requirementsIn carrying out the Direct Loan Reward Program, the

				Secretary shall—

							(1)provide to each

				institution of higher education participating in the student loan program under

				this part a financial reward payment, in an amount determined in accordance

				with

				subsection (c), to encourage the

				institution to provide student loans under this part;

							(2)require each

				institution of higher education receiving a payment under this section to

				provide student loans under this part for a period of 5 years from the date the

				payment is made;

							(3)where appropriate,

				require that funds paid to institutions of higher education under this section

				be used to award students a supplement to such students’ Pell Grants under

				subpart 1 of part A;

							(4)permit such funds

				to also be used to award lower and middle income graduate students need-based

				grants; and

							(5)encourage all

				institutions of higher education to participate in the Direct Loan Reward

				Program.

							(c)AmountThe

				amount of a financial reward payment under this section shall be not less than

				50 percent of the savings to the Federal Government generated by the

				institution’s participation in the student loan program under this part instead

				of the institution’s participation in the student loan program under part

				B.

						(d)Trigger to

				ensure cost neutrality

							(1)Limit to ensure

				cost neutralityNotwithstanding

				subsection (c), the Secretary shall not

				distribute financial reward payments under the Direct Loan Reward Program that,

				in the aggregate, exceed the Federal savings resulting from implementation of

				the Direct Loan Reward Program.

							(2)Federal

				savingsIn calculating Federal savings, as used in

				paragraph (1), the Secretary shall

				determine Federal savings on loans made to students at institutions of higher

				education that participate in the Direct Loan Reward Program and that, on the

				date of enactment of the Direct Loan Reward Program, participated in the

				student loan program under part B, resulting from the difference of—

								(A)the Federal cost

				of loan volume made under this part; and

								(B)the Federal cost

				of an equivalent type and amount of loan volume made, insured, or guaranteed

				under part B.

								(3)Distribution

				rulesIf the Federal savings determined under

				paragraph (2) is not sufficient to

				distribute full financial reward payments under the Direct Loan Reward Program,

				the Secretary shall—

								(A)first make

				financial reward payments to those institutions of higher education that

				participated in the student loan program under part B on the date of enactment

				of the Direct Loan Reward Program; and

								(B)with any remaining

				Federal savings after making payments under

				subparagraph (A), make financial

				reward payments to the institutions of higher education not described in

				subparagraph (A) on a pro-rata

				basis.

								(4)Distribution to

				students

								(A)DistributionAny

				institution of higher education that receives a financial reward payment under

				this section—

									(i)shall distribute,

				where appropriate, part or all of such payment among the students of such

				institution who are Pell Grant recipients by awarding such students a

				supplemental grant; and

									(ii)may distribute

				part of such payment as a supplemental grant to graduate students in financial

				need.

									(B)DesignationSuch

				supplemental grant shall be known as a Booster Pell

				Grant.

								(5)Carry

				overAny institution of higher education that receives a reduced

				financial reward payment under

				paragraph (3)(B), shall remain

				eligible for the unpaid portion of such institution’s financial reward payment,

				as well as any additional financial reward payments for which the institution

				is otherwise eligible, in subsequent fiscal years.

							.

			105.Costs of

			 higher education

				(a)Supporting

			 reduced tuition increasesPart C of title I of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1015 et seq.) is amended by adding at the end the

			 following:

					

						132.Economies of

				scale

							(a)Authorization

								(1)In

				generalThe Secretary is authorized to award grants, on a

				competitive basis, to university consortia to enable such consortia to engage

				in endeavors to reduce college costs.

								(2)University

				consortiumIn this section, the term university

				consortium means a consortium of not less than 5 two- or four-year

				degree granting institutions of higher education that receive assistance under

				title IV.

								(3)DurationGrants

				awarded under this section shall be for a period of not more than 4

				years.

								(b)Application

								(1)In

				generalA university consortium that desires a grant under this

				section shall submit an application to the Secretary at such time, in such

				manner, and containing such information as the Secretary determines

				appropriate.

								(2)ContentAn

				application submitted under paragraph (1) shall include—

									(A)a list of the

				institutions of higher education that are partners in the university

				consortium;

									(B)a letter of

				intent to participate in the university consortium from each partner

				institution of higher education;

									(C)a general

				description of the nature of the programs, activities, or other cost-cutting

				measures to be carried out by the university consortium with funds received

				under this section, and the cost of such programs, activities, or other

				cost-cutting measures;

									(D)a description of

				how such activities are expected to result in cost savings for all partner

				institutions of higher education;

									(E)an estimation of

				how much money will be saved through such activities;

									(F)an assurance that

				when the university consortium efforts begin to post savings for the partner

				institutions of higher education, not less than 50 percent of the savings will

				be passed to students by cutting or maintaining student tuition rates or

				increasing student aid;

									(G)an assurance that

				each partner institution of higher education will not raise tuition more than

				twice the inflation change tracked pursuant to section 131(c)(4) from academic

				year to subsequent academic year during the life of the grant;

									(H)a general

				timeline of how the university consortium will carry out planned activities and

				when savings are expected to be posted; and

									(I)a statement as to

				how the university consortium plans to provide matching funds required under

				this section.

									(3)Peer review

				panel

									(A)In

				generalThe Secretary shall submit to a peer review panel each

				application submitted under paragraph (1).

									(B)CompositionThe

				peer review panel shall consist of representatives from—

										(i)higher education,

				including professors;

										(ii)the Department;

				and

										(iii)the business

				community.

										(C)Approval or

				disapprovalWith respect to each application, the peer review

				panel shall recommend whether each applicant should be awarded a grant under

				this section.

									(c)Awarding of

				grants

								(1)Geographic

				distributionIn awarding grants under this section, the Secretary

				shall take into consideration providing an equitable geographic distribution of

				the grants throughout the United States.

								(2)Maximum

				awardA grant award under this section shall be not more than

				$200,000. Not more than $75,000 may be awarded in the first year of the grant

				award and remaining funds shall be evenly divided over the remaining 3

				years.

								(d)Activities

								(1)Cost-cutting

				activitiesA university consortium awarded a grant under this

				section shall use the grant funds to cut partner institution of higher

				education costs by carrying out 1 or more of the following activities:

									(A)Cooperative

				purchasing of health care and other employee benefit plans.

									(B)Cooperative

				purchasing of technology infrastructure.

									(C)Joint degree

				programs.

									(D)Expansion of

				joint distance education programs across institutions of higher

				education.

									(E)Shared library

				acquisitions.

									(F)Development and

				implementation of a credit transfer system among partner institutions of higher

				education.

									(G)Development and

				implementation of cooperative billing structures.

									(H)Development and

				implementation of joint professional development for faculty and staff.

									(I)Joint legal

				counsel.

									(J)Other activities

				that have the effect of cutting partner institution of higher education

				costs.

									(2)Further

				activitiesA university consortium may carry out activities not

				listed in paragraph (1) in addition to carrying out 1 or more activities listed

				in paragraph (1).

								(3)Cost savings to

				studentsEach partner institution of higher education of a

				university consortium awarded a grant under this section shall—

									(A)not raise tuition

				more than twice the rate of inflation from academic year to subsequent academic

				year during the life of the grant; and

									(B)pass on to the

				students at such institution not less than 50 percent of the savings from the

				grant by cutting or maintaining student tuition rates or increasing student

				aid.

									(e)Matching

				funds

								(1)In

				generalEach university consortium awarded a grant under this

				section shall provide matching funds from non-Federal sources to carry out

				activities under this section in an amount equal to—

									(A)40 percent of the

				grant award in the first year;

									(B)50 percent of the

				grant award in the second year;

									(C)65 percent of the

				grant award in each of the third and fourth years; and

									(D)80 percent of the

				grant award in the fifth year.

									(2)In-kind

				contributionsNot more than 50 percent of the matching funds

				required under paragraph (1) may be provided in the form of in-kind

				contributions.

								(f)One-Time

				awardA university consortium may receive a grant under this

				section only one time.

							(g)Supplement, not

				supplantFunds made available under this section shall be used to

				supplement, not supplant, other funds available for institutional or

				campus-based student aid.

							(h)Reporting

								(1)Annual

				report

									(A)In

				generalEach university consortium awarded a grant under this

				section shall submit an annual report to the Secretary on progress toward

				meeting the purposes of this section.

									(B)Consequences of

				not making substantial progressIf the Secretary, after

				consultation with the peer review panel described in subsection (b)(3),

				determines that the university consortium is not making substantial progress in

				meeting the purposes and goals of this section, as appropriate, by the end of

				the second year of the grant, the grant shall not be continued for the third

				and fourth year of the grant.

									(2)Report by the

				SecretaryThe Secretary shall—

									(A)conduct an

				analysis on the overall effectiveness of university consortia in cutting

				college costs and passing savings on to students; and

									(B)make the analysis

				under subparagraph (A) available to Congress and the public biannually.

										(i)National

				activitiesThe Secretary may reserve not more than 5 percent of

				the funds appropriated for this section for any fiscal year for—

										(1)peer review of

				applications;

								(2)conducting the

				analysis required under subsection (h)(3); and

								(3)technical

				assistance.

								(j)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out this section $5,000,000 for fiscal year 2006 and such sums as may be

				necessary for each of the 5 succeeding fiscal years.

							.

				(b)College cost

			 summitPart C of title I of the Higher Education Act of 1965 (20 U.S.C. 1015 et

			 seq.), as amended by subsection (a), is further amended by adding at the end

			 the following:

					

						133.College cost

				summit

							(a)In

				generalThe Secretary shall convene a college cost summit with

				representatives of competing peer institutions of higher education for the

				purpose of negotiating voluntarily agreed upon limits on future college tuition

				and fee increases.

							(b)Secretarial

				approvalNo agreement reached pursuant to subsection (a) shall

				take effect absent approval by the Secretary.

							(c)Antitrust

				exemption

								(1)DefinitionsIn

				this subsection:

									(A)Antitrust

				lawsThe term antitrust laws has the meaning given

				such term in subsection (a) of the first section of the

				Clayton Act (15 U.S.C. 12(a)), except that such

				term includes section 5 of the Federal Trade

				Commission Act (15 U.S.C. 45) to the extent such

				section 5 applies to unfair methods of competition.

									(B)Institution of

				higher educationThe term institution of higher

				education—

										(i)means an

				institution of higher education as defined in section 101; and

										(ii)includes any

				individual acting on behalf of such an institution.

										(2)ExemptionThe

				antitrust laws shall not apply to any joint discussion, consideration, review,

				action, or agreement by or among institutions of higher education or their

				representatives pursuant to this section and for the purpose of, and limited

				to, negotiating voluntarily agreed upon limits on future college tuition and

				fee increases, approved by the Secretary.

								.

				(c)Maintenance of

			 effortPart A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et

			 seq.) is amended by adding at the end the following:

					

						9Maintenance of

				effort

							420K.Maintenance

				of effort

								(a)In

				generalA public institution of higher education is eligible to

				receive the full amount of assistance under this title for any fiscal year only

				if the Secretary determines that the State in which the public institution of

				higher education is located maintains not less than 90 percent of its support

				for higher education from the preceding fiscal year, as demonstrated by the

				State aggregate expenditures with respect to the provision of higher

				education.

								(b)WaiverThe

				Secretary may waive the requirements of this section if the Secretary

				determines that a waiver would be equitable due to—

									(1)exceptional or

				uncontrollable circumstances, such as a natural disaster; or

									(2)a precipitous,

				unpredicted, and unprecedented decline in State budget authority.

									(c)Consequences of

				failure to maintain effortNotwithstanding any other provision of

				this Act, the Secretary shall adjust the level of assistance available to

				institutions described in subsection (a) by restoring the Pell Grant maximum

				under this part and student loan fees under parts B and D to their levels on

				June 30, 2004.

								.

				(d)Truth-in-tuitionPart

			 A of title IV of the Higher Education Act of

			 1965 (20

			 U.S.C. 1070 et seq.), as amended by subsection (c), is further

			 amended by adding at the end the following:

					

						10Truth-in-tuition

							420L.Disclosure in

				applicationAn institution of

				higher education that receives Federal funds and is eligible for assistance

				under this title shall include in materials accompanying an application for

				admission to the institution up-to-date annual trend information regarding the

				extent and average amount of such institution’s tuition and fee

				discounts.

							.

				(e)College

			 consumer price informationSection 131(c)(4) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1015(c)(4)) is amended to read as follows:

					

						(4)Higher

				education market basket

							(A)In

				generalThe Bureau of Labor Statistics, in consultation with the

				Commissioner for Education Statistics, shall develop a higher education cost

				index that tracks inflation changes in the necessary costs associated with

				higher education.

							(B)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out this paragraph $7,000,000 for fiscal year 2006 and such sums as may

				be necessary for each of the 5 succeeding fiscal years.

							.

				106.Credit for

			 interest on higher education loans

				(a)In

			 generalSubpart A of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is

			 amended by inserting after section 25B the following new section:

					

						25C.Interest on

				higher education loans

							(a)Allowance of

				creditIn the case of an individual, there shall be allowed as a

				credit against the tax imposed by this chapter for the taxable year an amount

				equal to the interest paid by the taxpayer during the taxable year on any

				qualified education loan.

							(b)Maximum

				credit

								(1)In

				generalExcept as provided in paragraph (2), the credit allowed

				by subsection (a) for the taxable year shall not exceed $1,500.

								(2)Limitation

				based on modified adjusted gross income

									(A)In

				generalIf the modified adjusted gross income of the taxpayer for

				the taxable year exceeds $50,000 ($100,000 in the case of a joint return), the

				amount which would (but for this paragraph) be allowable as a credit under this

				section shall be reduced (but not below zero) by the amount which bears the

				same ratio to the amount which would be so allowable as such excess bears to

				$10,000 ($20,000 in the case of a joint return).

									(B)Modified

				adjusted gross incomeThe term modified adjusted gross

				income means adjusted gross income determined without regard to sections

				911, 931, and 933.

									(C)Inflation

				adjustmentIn the case of any taxable year beginning after 2005,

				the $50,000 and $100,000 amounts referred to in subparagraph (A) shall be

				increased by an amount equal to—

										(i)such dollar

				amount, multiplied by

										(ii)the

				cost-of-living adjustment determined under section 1(f)(3) for the calendar

				year in which the taxable year begins, by substituting 2004 for

				1992.

										(D)RoundingIf

				any amount as adjusted under subparagraph (C) is not a multiple of $50, such

				amount shall be rounded to the nearest multiple of $50.

									(c)Dependents not

				eligible for creditNo credit shall be allowed by this section to

				an individual for the taxable year if a deduction under section 151 with

				respect to such individual is allowed to another taxpayer for the taxable year

				beginning in the calendar year in which such individual’s taxable year

				begins.

							(d)Limit on period

				credit allowedA credit shall be allowed under this section only

				with respect to interest paid on any qualified education loan during the first

				60 months (whether or not consecutive) in which interest payments are required.

				For purposes of this paragraph, any loan and all refinancings of such loan

				shall be treated as 1 loan.

							(e)DefinitionsFor

				purposes of this section:

								(1)Qualified

				education loanThe term qualified education loan has

				the meaning given such term by section 221(d)(1).

								(2)DependentThe

				term dependent has the meaning given such term by section

				152.

								(f)Special

				rules

								(1)Denial of

				double benefitNo credit shall be allowed under this section for

				any amount taken into account for any deduction under any other provision of

				this chapter.

								(2)Married couples

				must file joint returnIf the taxpayer is married at the close of

				the taxable year, the credit shall be allowed under subsection (a) only if the

				taxpayer and the taxpayer’s spouse file a joint return for the taxable

				year.

								(3)Marital

				statusMarital status shall be determined in accordance with

				section 7703.

								.

				(b)Conforming

			 amendmentThe table of sections for subpart A of part IV of

			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by

			 inserting after the item relating to section 25B the following new item:

					

						

							Sec. 25C. Interest on higher education

				loans.

						

						.

				(c)Effective

			 dateThe amendments made by this section shall apply to any

			 qualified education loan (as defined in section 25C(e)(1) of the Internal

			 Revenue Code of 1986, as added by this section) incurred on, before, or after

			 the date of enactment of this Act, but only with respect to any loan interest

			 payment due after December 31, 2004.

				107.Refinancing

			 authority for Federal Direct Consolidation LoanSection 455(g) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1087e(g)) is amended—

				(1)by striking

			 A borrower and inserting the following:

					

						(1)In

				generalA borrower

						;

				and

				(2)by adding at the

			 end the following:

					

						(2)Refinancing

				authority

							(A)In

				generalNotwithstanding any other provision of this part, a

				borrower may refinance a Federal Direct Consolidation Loan at the prevailing

				fixed rate as determined by the Secretary, if the interest rate on such

				borrower’s Federal Direct Consolidation Loan is not less than the sum of 3.3

				percent and the average of the bond equivalent rates of the 91-day Treasury

				bills auctioned for the previous calendar quarter.

							(B)One-Time

				onlyA borrower may refinance under subparagraph (A) only

				once.

							.

				108.Loans funded

			 through tax-exempt securities

				

					(a)

					Special allowances

					(1)Technical

			 correctionSection 2 of the Taxpayer-Teacher Protection Act of

			 2004 (Public Law 108–409; 118 Stat. 2299) is amended in the matter preceding

			 paragraph (1) of section 2 by inserting of the Higher Education Act of

			 1965 after Section 438(b)(2)(B).

					

						(2)

						In general

						Section 438(b)(2)(B) of the

			 Higher Education Act of 1965

			 (20

			 U.S.C. 1087–1(b)(2)(B)) (as amended by section 2 of the

			 Taxpayer-Teacher Protection Act of 2004) is amended—

						

							(A)

							in clause (iv), by striking 1993, or refunded after

			 September 30, 2004, and before January 1, 2006, the and inserting

			 1993, or refunded on or after the date of enactment of the

			 Taxpayer-Teacher Protection Act of 2004, the; and

						

							(B)

							by striking clause (v) and inserting the following:

							

								

									(v)

									Notwithstanding clauses (i) and (ii), the quarterly rate of the

				special allowance shall be the rate determined under subparagraph (A), (E),

				(F), (G), (H), or (I) of this paragraph, or paragraph (4), as the case may be,

				for loans—

									

										(I)

										originated, transferred, or purchased on or after the date of

				enactment of the Taxpayer-Teacher Protection Act of 2004;

									

										(II)

										financed by an obligation that has matured, been retired, or

				defeased on or after the date of enactment of the Taxpayer-Teacher Protection

				Act of 2004;

									

										(III)

										which the special allowance was determined under such

				subparagraphs or paragraph, as the case may be, on or after the date of

				enactment of the Taxpayer-Teacher Protection Act of 2004;

									

										(IV)

										for which the maturity date of the obligation from which funds

				were obtained for such loans was extended on or after the date of enactment of

				the Taxpayer-Teacher Protection Act of 2004; or

									

										(V)

										sold or transferred to any other holder on or after the date of

				enactment of the Taxpayer-Teacher Protection Act of 2004.

									.

						

						(3)

						Rule of construction

						Nothing in the amendment made by paragraph (1) shall be construed

			 to abrogate a contractual agreement between the Federal Government and a

			 student loan provider.

					

					(b)

					Available funds from reduced expenditures

					

						(1)

						In general

						Any funds available to the Secretary of Education as a result of

			 reduced expenditures under

			 section

			 438 of the Higher Education Act

			 of 1965 (20 U.S.C. 1087–1) secured by the

			 enactment of subsection (a) shall first be used by the Secretary for loan

			 cancellation and loan forgiveness for teachers under sections 428J and 460 of

			 the Higher Education Act of 1965

			 (20 U.S.C.

			 1078–10, 1087j), as amended by section 114 of this Act.

					

						(2)

						Remaining funds

						

							(A)

							In general

							Any such funds remaining after carrying out paragraph (1) shall

			 be used by the Secretary of Education to make payments to each nonprofit lender

			 in an amount that bears the same relation to the remaining funds as the amount

			 the nonprofit lender receives for fiscal year 2005 under

			 section

			 438(b)(2)(B) of the Higher

			 Education Act of 1965 (20 U.S.C.

			 1087–1(b)(2)(B)) bears to the total amount received by

			 nonprofit lenders for fiscal year 2005 under such section.

						

							(B)

							Definition of nonprofit lender

							In this paragraph the term nonprofit lender means an

			 eligible lender (as defined in

			 section

			 435(d) of the Higher Education

			 Act of 1965 (20 U.S.C.1085(d)) that—

							

								(i)

								is an organization that is described in section 501(c)(3) of the

			 Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of

			 such Code;

							

								(ii)

								is a nonprofit entity as defined by applicable State law;

			 and

							

								(iii)

								meets the following requirements:

								

									(I)

									The nonprofit lender does not confer a salary or benefits to any

			 employee of the nonprofit lender in an amount that is in excess of the salary

			 and benefits provided to the Secretary of Education by the Department of

			 Education.

								

									(II)

									The nonprofit lender does not maintain an ongoing relationship

			 whereby the nonprofit lender passes on revenue directly or indirectly through

			 lease, securitization, resale, or any other financial instrument to a

			 for-profit entity or to shareholders.

								

									(III)

									The nonprofit lender does not offer benefits to a borrower in a

			 manner directly or indirectly predicated on such borrower’s

			 participation—

									

										(aa)

										in a program under part B or D of title IV of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1071 et seq., 1087a et seq.); or

									

										(bb)

										with any particular lender.

									

									(IV)

									The nonprofit lender certifies that the nonprofit lender uses the

			 payment received pursuant to subparagraph (A) to confer grant or scholarship

			 benefits to students who are eligible to receive Federal Pell Grants under

			 subpart 1 of part A of title IV of the Higher

			 Education Act of 1965 (20 U.S.C. 1070a et seq.).

								

									(V)

									The nonprofit lender is subject to public oversight through

			 either a State charter, or through not less than 50 percent of the nonprofit

			 lender’s board of directors consisting of State appointed

			 representatives.

								(VI)The nonprofit

			 lender does not engage in the marketing of the relative value of programs under

			 part B of title IV of the Higher Education Act

			 of 1965 as compared to programs under part D of title IV of the

			 Higher Education Act of 1965, nor

			 does the nonprofit lender engage in the marketing of loans or programs offered

			 by for-profit lenders. This subclause shall not be construed to prohibit the

			 nonprofit lender from conferring basic information on lenders under part B of

			 title IV of the Higher Education Act of

			 1965 and the related benefits offered by such nonprofit

			 lenders.

								109.Windfall

			 profit offsetSection 438 of

			 the Higher Education Act of 1965

			 (20 U.S.C.

			 1087–1) is amended by adding at the end the following:

				

					(g)Windfall profit

				offset

						(1)In

				generalExcept as provided in paragraph (2), at the end of every

				fiscal quarter for which an eligible lender does not receive a special

				allowance payment under this section, the eligible lender shall pay to the

				Secretary of the Treasury for deposit into the Treasury as miscellaneous

				receipts a windfall profit offset payment for the fiscal quarter equal to the

				amount by which—

							(A)the aggregate

				amount of all payments of interest received by the eligible lender from

				borrowers on all loans made, insured, or guaranteed under this part during the

				fiscal quarter; exceeds

							(B)interest

				guaranteed the lender under this section for the fiscal quarter, irrespective

				of the amount received under subparagraph (A).

							(2)ExceptionAn

				eligible lender shall not be subject to the requirement of paragraph (1) if the

				eligible lender is an organization described in section 501(c)(3) of the

				Internal Revenue Code of 1986 and a nonprofit entity as defined by applicable

				State law, and meets the following requirements:

							(A)The eligible

				lender does not confer a salary or benefits to any employee of the lender in an

				amount that is in excess of the salary and benefits provided to the Secretary

				by the Department.

							(B)The eligible

				lender does not maintain an ongoing relationship whereby it passes on revenue

				directly or indirectly through lease, securitization, resale, or any other

				financial instrument to a for-profit entity or to shareholders.

							(C)The eligible

				lender does not offer benefits to a borrower in a manner directly or indirectly

				predicated on such borrower’s participation in a program under this part, part

				D, or with any particular lender.

							(D)The eligible

				lender certifies that it uses the windfall profit amount described in paragraph

				(1) to carry out the purposes of this Act through activities such as the

				following:

								(i)Conferring

				grants, scholarships, or loans.

								(ii)Financing

				work-study student employment.

								(iii)Carrying out

				activities authorized under chapters 1 and 2 of subpart 2 of part A.

								(E)The eligible

				lender is subject to public oversight through either a State charter, or not

				less than 50 percent of the lender’s board of directors consists of State

				appointed representatives.

							(F)The eligible

				lender does not engage in the marketing of the relative value of programs under

				this part as compared to programs under part D, nor does the lender engage in

				the marketing of loans or programs offered by for-profit lenders. This

				subparagraph shall not be construed to prohibit the eligible lender from

				conferring basic information on lenders under this part and the related

				benefits offered by such lenders.

							.

			110.Support for

			 working students

				(a)Dependent

			 studentsSection 475(g)(2) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1087oo(g)(2)) is amended by striking subparagraph (D) and

			 inserting the following:

					

						(D)$9,000;

						.

				(b)Independent

			 students without dependents other than a spouseSection

			 476(b)(1)(A) of the Higher

			 Education Act of 1965 (20 U.S.C.

			 1087pp(b)(1)(A)) is amended by striking clause (iv) and

			 inserting the following:

					

						(iv)$13,000;

						.

				(c)Independent

			 students with dependents other than a spouseSection 477(b) of

			 the Higher Education Act of 1965

			 (20 U.S.C.

			 1087qq(b)) is amended—

					(1)in paragraph

			 (1)—

						(A)by striking

			 subparagraph (D) and inserting the following:

							

								(D)$18,000;

								; and

						(B)in subparagraph

			 (E), by striking paragraph (5) and inserting paragraph

			 (4);

						(2)by striking

			 paragraph (4); and

					(3)by redesignating

			 paragraph (5) as paragraph (4).

					(d)Conforming

			 amendmentsSection 478 of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1087rr) is amended—

					(1)by striking

			 subsection (b) and inserting the following:

						

							(b)Income

				protection allowanceFor each academic year after academic year

				1993–1994, the Secretary shall publish in the Federal Register a revised table

				of income protection allowances for the purpose of section 475(c)(4). Such

				revised table shall be developed by increasing each of the dollar amounts

				contained in the table in such section by a percentage equal to the estimated

				percentage increase in the Consumer Price Index (as determined by the

				Secretary) between December 1992 and the December next preceding the beginning

				of such academic year, and rounding the result to the nearest $10.

							; and

					(2)in subsection

			 (h)—

						(A)in the first

			 sentence, by striking 477(b)(5) and inserting

			 477(b)(4); and

						(B)in the second

			 sentence—

							(i)by

			 striking 477(b)(5)(A) and inserting 477(b)(4)(A);

			 and

							(ii)by

			 striking 477(b)(5)(B) and inserting

			 477(b)(4)(B).

							111.Student

			 eligibilitySection 484 of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1091) is amended by striking subsection (r).

			112.Authorization

			 of appropriations levels for campus-based aid

				(a)Federal

			 Supplemental Educational Opportunity GrantsSection

			 413A(b)(1) of the Higher

			 Education Act of 1965 (20 U.S.C. 1070b(b)(1)) is

			 amended by striking $675,000,000 for fiscal year 1999 and such sums as

			 may be necessary for the 4 succeeding fiscal years and inserting

			 $1,000,000,000 for fiscal year 2006 and such sums as may be necessary

			 for each of the 5 succeeding fiscal years.

				(b)Federal

			 Work-Study programsSection 441(b) of the

			 Higher Education Act of 1965

			 (42 U.S.C.

			 2751(b)) is amended by striking $1,000,000,000 for

			 fiscal year 1999 and such sums as may be necessary for each of the 4 succeeding

			 fiscal years and inserting $1,500,000,000 for fiscal year 2006

			 and such sums as may be necessary for each of the 5 succeeding fiscal

			 years.

				(c)Federal Perkins

			 loansSection 461(b)(1) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1087aa(b)(1)) is amended by striking $250,000,000 for

			 fiscal year 1999 and such sums as may be necessary for each of the 4 succeeding

			 fiscal years and inserting $300,000,000 for fiscal year 2006 and

			 such sums as may be necessary for each of the 5 succeeding fiscal

			 years.

				113.Special

			 programs for students whose families are engaged in migrant and seasonal

			 farmworkSection 418A of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1070d–2) is amended—

				(1)in subsection

			 (f)—

					(A)in paragraph (1),

			 by striking $150,000 and inserting $225,000;

			 and

					(B)in paragraph (2),

			 by striking $150,000 and inserting $225,000;

			 and

					(2)in subsection

			 (h)—

					(A)in paragraph

			 (1)—

						(i)by

			 striking $15,000,000 and inserting

			 $40,000,000;

						(ii)by

			 striking 1999 and inserting 2006; and

						(iii)by striking

			 4 and inserting 5; and

						(B)in paragraph

			 (2)—

						(i)by

			 striking $5,000,000 and inserting

			 $30,000,000;

						(ii)by

			 striking 1999 and inserting 2006; and

						(iii)by striking

			 4 and inserting 5.

						114.Loan

			 forgiveness and cancellation for certain teachers

				(a)FFEL

			 loansSection 428J of the Higher Education Act of 1965 (20 U.S.C.

			 1078–10) is amended—

					(1)in subsection

			 (c)(3)—

						(A)in the heading,

			 by striking or special

			 education and inserting special education, or bilingual

			 education;

						(B)in the matter

			 preceding subparagraph (A), by striking $17,500 and inserting

			 $23,000; and

						(C)in subparagraph

			 (A)(ii), by striking or science and inserting science, or

			 bilingual education; and

						(2)by adding at the

			 end the following:

						

							(i)Early education

				teachers

								(1)AuthorizationThe

				Secretary shall carry out a program, through the holder of the loan, of

				assuming the obligation to repay a qualified loan amount for a loan made under

				section 428 or 428H, in accordance with paragraph (2), for any new borrower on

				or after October 1, 1998, who—

									(A)has been employed

				as a full-time teacher for 5 consecutive complete school years in a Head Start

				or Early Head Start program under the Head Start

				Act (42

				U.S.C. 9831 et seq.), or in another comparable prekindergarten

				program that serves children not less than 60 percent of whom are eligible to

				participate in a Head Start or Early Head Start program; and

									(B)is not in default

				on a loan for which the borrower seeks forgiveness.

									(2)Qualified loan

				amount

									(A)In

				generalThe Secretary shall repay not more than $15,000 in the

				aggregate of the loan obligation on a loan made under section 428 or 428H that

				is outstanding after the completion of the fifth complete school year of

				teaching described in paragraph (1)(A).

									(B)Treatment of

				consolidation loansA loan amount for a loan made under section

				428C may be a qualified loan amount for the purposes of this paragraph only to

				the extent that such loan amount was used to repay a Federal Direct Stafford

				Loan, a Federal Direct Unsubsidized Stafford Loan, or a loan made under section

				428 or 428H for a borrower who meets the requirements of paragraph (1), as

				determined in accordance with regulations prescribed by the Secretary.

									.

					(b)Direct

			 loansSection 460 of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1087j) is amended—

					(1)in subsection

			 (c)(3)—

						(A)in the heading,

			 by striking or special

			 education and inserting special education, or bilingual

			 education;

						(B)in the matter

			 preceding subparagraph (A), by striking $17,500 and inserting

			 $23,000; and

						(C)in subparagraph

			 (A)(ii), by striking or science and inserting science, or

			 bilingual education; and

						(2)by adding at the

			 end the following:

						

							(i)Early education

				teachers

								(1)AuthorizationThe

				Secretary shall carry out a program of canceling the obligation to repay a

				qualified loan amount in accordance with paragraph (2) for Federal Direct

				Stafford Loans and Federal Direct Unsubsidized Stafford Loans made under this

				part for any new borrower on or after October 1, 1998, who—

									(A)has been employed

				as a full-time teacher for 5 consecutive complete school years in a Head Start

				or Early Head Start program under the Head Start

				Act (42

				U.S.C. 9831 et seq.), or in another comparable prekindergarten

				program that serves children not less than 60 percent of whom are eligible to

				participate in a Head Start or Early Head Start program; and

									(B)is not in default

				on a loan for which the borrower seeks cancellation.

									(2)Qualified loan

				amount

									(A)In

				generalThe Secretary shall cancel not more than $15,000 in the

				aggregate of the loan obligation on a Federal Direct Stafford Loan or a Federal

				Direct Unsubsidized Stafford Loan that is outstanding after the completion of

				the fifth complete school year of teaching described in paragraph

				(1)(A).

									(B)Treatment of

				consolidation loansA loan amount for a Federal Direct

				Consolidation Loan may be a qualified loan amount for the purposes of this

				paragraph only to the extent that such loan amount was used to repay a Federal

				Direct Stafford Loan, a Federal Direct Unsubsidized Stafford Loan, or a loan

				made under section 428 or 428H for a borrower who meets the requirements of

				paragraph (1), as determined in accordance with regulations prescribed by the

				Secretary.

									.

					(c)Effective

			 dateThe amendments made by this section shall apply only with

			 respect to eligible individuals who are new borrowers on or after October 1,

			 1998.

				115.Revision of

			 tax tableSection 478(g) of

			 the Higher Education Act of 1965

			 (20 U.S.C.

			 1087rr(g)) is amended by adding at the end the following:

			 The Secretary shall develop such revised table only after consultation

			 with appropriate committees of Congress..

			116.Income

			 contingent repayment for public sector employeesSection 455(e) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1087e(e)) is amended by adding at the end the following:

				

					(7)Repayment plan

				for public sector employees

						(A)In

				generalThe Secretary shall forgive the balance due on any loan

				made under this part for a borrower—

							(i)who has made 120

				payments on such loan pursuant to income contingent repayment; and

							(ii)who is employed,

				and was employed for the 10-year period in which the borrower made the 120

				payments described in clause (i), in a public sector job.

							(B)Public sector

				jobIn this paragraph, the term public sector job

				means a full-time job in emergency management, government, public safety, law

				enforcement, public health, education (including early childhood education), or

				public interest legal services (including prosecution or public

				defense).

						(8)Return to

				standard repaymentA borrower who is repaying a loan made under

				this part pursuant to income contingent repayment may choose, at any time, to

				terminate repayment pursuant to income contingent repayment and repay such loan

				under the standard repayment plan.

					.

			IITeacher quality

			 enhancement

			201.Amendment to

			 title IITitle II of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1021 et seq.) is amended to read as follows:

				

					IITeacher quality

				enhancement

						ATeacher quality

				enhancement grants for States and partnerships

							201.Purposes;

				definitions

								(a)PurposesThe

				purposes of this part are to—

									(1)improve student

				achievement;

									(2)increase the size

				and scope of programs funded under this part to meet the goal of having 100

				percent of teachers as highly qualified teachers;

									(3)retain and

				recruit highly qualified individuals into the teaching force through

				incentives;

									(4)hold institutions

				of higher education accountable for preparing teachers, through coursework in

				pedagogy, with effective methods of teaching as a means of better preparing

				teachers for the modern day classroom;

									(5)improve the

				quality of the current and future teaching force by improving the preparation

				of prospective teachers and enhancing professional development

				activities;

									(6)hold institutions

				of higher education accountable for preparing teachers who have the necessary

				teaching skills and are highly competent in the academic content areas in which

				the teachers plan to teach, such as mathematics, science, English, reading or

				language arts, foreign languages, history, economics, art, civics, Government,

				and geography, including training in the effective uses of technology in the

				classroom;

									(7)recruit highly

				qualified individuals, including individuals from other occupations, into the

				teaching force, especially in subject areas of high need (including bilingual

				education, special education, mathematics, science, and early childhood

				education), geographic areas of high need, and in geographic areas with teacher

				vacancy or retention problems; and

									(8)encourage

				learning partnerships between students and parents that lead to improving

				student academic achievement and school performance.

									(b)DefinitionsIn

				this part:

									(1)Arts and

				sciencesThe term arts and sciences means—

										(A)when referring to

				an organizational unit of an institution of higher education, any academic unit

				that offers 1 or more academic majors in disciplines or content areas

				corresponding to the academic subject matter areas in which teachers provide

				instruction; and

										(B)when referring to

				a specific academic subject matter area, the disciplines or content areas in

				which academic majors are offered by the arts and sciences organizational

				unit.

										(2)High need local

				educational agencyThe term high need local educational

				agency means a local educational agency that serves an early childhood

				education program, elementary school, or secondary school located in an area in

				which—

										(A)(i)15 percent or more of

				the students served by the agency are from families with incomes below the

				poverty line;

											(ii)there are more than 5,000 students

				served by the agency from families with incomes below the poverty line;

				or

											(iii)there are less than 600 students

				in average daily attendance in all the schools that are served by the agency

				and all of whose schools are designated with a school locale code of 7 or 8, as

				determined by the Secretary; and

											(B)(i)there is a high

				percentage of teachers who are not highly qualified; or

											(ii)there is a chronic shortage, or

				high turnover rate, of highly qualified teachers.

											(3)High need

				schoolThe term high need school means an elementary

				school or secondary school—

										(A)in which there is

				a high concentration of students from families with incomes below the poverty

				line; or

										(B)that is

				identified as in need of school improvement or corrective action pursuant to

				section 1116 of the Elementary and Secondary

				Education Act of 1965 (20 U.S.C. 6316).

										(4)Highly

				qualifiedThe term highly qualified has the meaning

				given the term in section 9101 of the Elementary

				and Secondary Education Act of 1965.

									(5)ParentThe

				term parent has the meaning given the term in section 9101 of the

				Elementary and Secondary Education Act of

				1965.

									(6)Parental

				involvementThe term parental involvement has the

				meaning given the term in section 9101 of the Elementary and Secondary Education Act of

				1965.

									(7)Poverty

				lineThe term poverty line means the poverty line

				(as defined by the Office of Management and Budget, and revised annually in

				accordance with section 673(2) of the Community Services Block Grant Act

				(42 U.S.C.

				9902(2))) applicable to a family of the size involved.

									(8)Professional

				developmentThe term professional development has

				the meaning given the term in section 9101 of the

				Elementary and Secondary Education Act of

				1965.

									(9)Teaching

				skillsThe term teaching skills means skills—

										(A)grounded in the

				disciplines of teaching and learning that teachers use to create effective

				instruction in subject matter content and that lead to student achievement and

				the ability to apply knowledge; and

										(B)that require an

				understanding of the learning process itself, including an understanding

				of—

											(i)the use of

				strategies specific to the subject matter;

											(ii)the application

				of ongoing assessment of student learning;

											(iii)individual

				differences in ability and instructional needs; and

											(iv)effective

				classroom management.

											202.Program

				authority

								(a)Competitive

				grant ProgramIf the amount appropriated to carry out this part

				for a fiscal year is less than $270,000,000, then the Secretary shall

				use—

									(1)25 percent of

				such funds to carry out the competitive State grant program under section 203;

				and

									(2)75 percent of

				such funds to carry out the competitive partnership grant program under section

				204.

									(b)Formula grant

				Program

									(1)In

				general

										(A)Authorization

				of grantsIf the amount appropriated to carry out this part for a

				fiscal year is equal to or exceeds $270,000,000, then the Secretary shall use

				such funds to award a grant to each State from allotments under subparagraph

				(B).

										(B)AllotmentsThe

				Secretary shall make an allotment to each State in an amount that bears the

				same relation to the funds as the amount the State received under part A of

				title I of the Elementary and Secondary

				Education Act of 1965 for the preceding fiscal year bears to the

				amount received by all States under such part for the preceding fiscal

				year.

										(2)State use of

				fundsA State that receives an allotment under paragraph (1)

				shall expend—

										(A)25 percent of

				such funds to carry out State level activities under subsections (d) and (e) of

				section 203; and

										(B)75 percent of

				such funds to carry out the competitive partnership grant program under section

				204.

										203.State

				grants

								(a)In

				generalFrom amounts made available under section 210 for a

				fiscal year, the Secretary is authorized to award grants under this section, on

				a competitive basis, to eligible States to enable the eligible States to carry

				out the activities described in subsections (d) and (e).

								(b)Eligible

				State

									(1)DefinitionIn

				this part, the term eligible State means a State educational

				agency.

									(2)ConsultationThe

				State educational agency shall consult with the Governor, State board of

				education, or State agency for higher education, as appropriate, with respect

				to the activities assisted under this section.

									(3)ConstructionNothing

				in this subsection shall be construed to negate or supersede the legal

				authority under State law of any State agency, State entity, or State public

				official over programs that are under the jurisdiction of the agency, entity,

				or official.

									(c)ApplicationTo

				be eligible to receive a grant under this section, an eligible State shall, at

				the time of the initial grant application, submit an application to the

				Secretary that—

									(1)meets the

				requirement of this section;

									(2)includes a

				description of how the eligible State intends to use funds provided under this

				section; and

									(3)contains such

				other information and assurances as the Secretary may require.

									(d)Required uses

				of fundsA State that receives a grant under this section shall

				use the grant funds to carry out the following activities:

									(1)Rigorous

				teacher certification or licensure programsEnsuring that the

				State’s teacher certification or licensure program is rigorous and has high

				standards.

									(2)Teacher

				recruitment

										(A)In

				generalAwarding scholarships to help students pay the costs of

				tuition, room, board, and other expenses of completing a teacher preparation

				program.

										(B)Support

				servicesProviding support services, if needed, to enable

				scholarship recipients to complete postsecondary education programs.

										(C)Assistance to

				become highly qualified teachersProviding teachers who are not

				highly qualified with the opportunity to take coursework or credentialing

				courses in order to become highly qualified teachers.

										(D)Followup

				servicesProviding followup services to former scholarship

				recipients during the recipient’s first 3 years of teaching.

										(E)Service

				requirementThe Secretary shall establish such requirements as

				the Secretary finds necessary to ensure that recipients of scholarships under

				this paragraph who complete teacher education programs subsequently teach in a

				high need local educational agency, for a period of time equivalent to the

				period for which the recipients receive scholarship assistance, or repay the

				amount of the scholarship. The Secretary shall use any such repayments to carry

				out additional activities under this section.

										(e)Allowable uses

				of fundsA State that receives a grant under this section may use

				such funds to carry out any of the following activities:

									(1)ReformsImplementing

				reforms that hold institutions of higher education with teacher preparation

				programs accountable for preparing teachers who are highly competent in the

				academic content areas in which the teachers plan to teach, and possess strong

				teaching skills, which may include the use of rigorous subject matter

				competency tests and the requirement that a teacher have an academic major in

				the subject area, or related discipline, in which the teacher plans to teach,

				and instruction for such teachers on how to involve parents in their children’s

				education.

									(2)Certification

				or licensure requirementsReforming teacher certification or

				licensure requirements to ensure that teachers have the necessary teaching

				skills and academic content knowledge in the subject areas in which teachers

				are assigned to teach. States are encouraged to use funds to develop or enhance

				existing licensure and certification requirements for subject areas of high

				need (including bilingual education, special education, mathematics, science,

				and early childhood education), including development of a State test.

									(3)Alternative

				routes to certification for teachingProviding prospective

				teachers with alternative routes to traditional preparation for teaching

				through programs at colleges of arts and sciences or at nonprofit educational

				organizations that have a proven record of effectiveness and include

				instruction in teaching skills. Strengthening or developing alternative routes

				to State certification of teachers' programs that includes, at a

				minimum—

										(A)a selective means

				for admitting individuals into such programs that includes passage of State

				teacher exams in appropriate subject areas;

										(B)pedagogical

				coursework, including formal instruction that addresses the theories and

				practices of teaching and monitoring student performance; and

										(C)support services,

				including mentoring for the individuals participating in the alternative State

				certification of teachers' programs that focuses on—

											(i)helping the

				individuals develop effective teaching skills and strategies;

											(ii)professional

				development; and

											(iii)the disciplines

				of teaching and learning to ensure that prospective teachers have an

				understanding of research-based learning practices and possess skills related

				to the learning process.

											(4)Teacher

				supportCarrying out programs that include support during the

				initial teaching experience.

									(5)Recruiting and

				hiring teachers

										(A)Effective

				mechanismsDeveloping and implementing effective mechanisms to

				ensure that local educational agencies and schools are able to effectively

				recruit highly qualified teachers.

										(B)ProgramsEstablishing

				programs that—

											(i)train and hire

				regular, special education, and bilingual education teachers (which may include

				hiring special education teachers to team-teach in classrooms that contain both

				children with disabilities and nondisabled children);

											(ii)train and hire

				highly qualified teachers of special needs children and limited English

				proficient students, as well as teaching specialists in core academic subjects

				who will provide individualized instruction to students;

											(iii)recruit

				qualified professionals from other fields, including highly qualified

				paraprofessionals (as defined in section 2102 of the

				Elementary and Secondary Education Act of

				1965), and provide such professionals with alternative routes to

				teacher certification, including developing and implementing hiring policies

				that ensure comprehensive recruitment efforts as a way to expand the applicant

				pool, such as through identifying teachers certified through alternative

				routes, and using a system of intensive screening designed to hire the most

				qualified applicants; and

											(iv)provide

				increased opportunities for minorities, individuals with disabilities, and

				other individuals underrepresented in the teaching profession.

											(C)Reduction in

				class sizeRecruiting and hiring highly qualified teachers to

				reduce class size, particularly in the early grades.

										(6)Social

				promotionDevelopment and implementation of efforts to address

				the problem of social promotion and to prepare teachers to effectively address

				the issues raised by ending the practice of social promotion.

									(7)Special

				certification for prospective ap teachersDeveloping and

				implementing teacher preparation programs that provide special certification in

				advanced placement (AP)-level or international baccalaureate (IB)-level content

				and pedagogy, including undergraduate specializations in in-depth study of

				subject-specific content and practical pedagogical experience through student

				teaching, and master degree level programs that lead to a master’s degree in

				AP-level or IB-level content.

									(8)Financial

				incentivesProviding financial incentives for teachers to teach

				in high need schools in which there exists a shortage of highly qualified

				teachers.

									204.Partnership

				grants

								(a)GrantsThe

				Secretary or State, as appropriate, shall use funds made available under

				section 202 to award grants under this section, on a competitive basis, to

				eligible partnerships to enable the eligible partnerships to carry out the

				activities described in subsections (d) and (e).

								(b)Definitions

									(1)Eligible

				partnershipsIn this part, the term eligible

				partnerships means an entity that—

										(A)shall

				include—

											(i)a

				partner institution;

											(ii)a school of arts

				and sciences; and

											(iii)a high need

				local educational agency; and

											(B)may include a

				Governor, State educational agency, the State board of education, the State

				agency for higher education, an institution of higher education not described

				in subparagraph (A), a community college, a public charter school, a public or

				private elementary school or secondary school, a public or private nonprofit

				educational organization, a business, a teacher organization, or a

				prekindergarten program.

										(2)Partner

				institutionIn this section, the term partner

				institution means a private independent or State-supported public

				institution of higher education, the teacher training program of which

				demonstrates that—

										(A)graduates from

				the teacher training program exhibit strong performance on State-determined

				qualifying assessments for new teachers through—

											(i)demonstrating

				that 80 percent or more of the graduates of the program who intend to enter the

				field of teaching have passed all of the applicable State qualification

				assessments for new teachers, which shall include an assessment of each

				prospective teacher’s subject matter knowledge in the content area or areas in

				which the teacher intends to teach; or

											(ii)being ranked

				among the highest-performing teacher preparation programs in the State as

				determined by the State—

												(I)using criteria

				consistent with the requirements for the State report card under section

				207(b); and

												(II)using the State

				report card on teacher preparation required under section 207(b), after the

				first publication of such report card and for every year thereafter; or

												(B)the teacher

				training program requires all the students of the program to participate in

				intensive clinical experience, to meet high academic standards, and—

											(i)in the case of

				secondary school candidates, to successfully complete an academic major in the

				subject area in which the candidate intends to teach or to demonstrate

				competence through a high level of performance in relevant content areas;

				and

											(ii)in the case of

				elementary school candidates, to successfully complete an academic major in the

				arts and sciences or to demonstrate competence through a high level of

				performance in core academic subject areas.

											(c)ApplicationEach

				eligible partnership desiring a grant under this section shall submit an

				application to the Secretary or State, as appropriate, at such time, in such

				manner, and accompanied by such information as the Secretary or State, as

				appropriate, may require. Each such application shall—

									(1)contain a needs

				assessment of all the partners with respect to teaching and learning and a

				description of how the partnership will coordinate with other teacher training

				or professional development programs, and how the activities of the partnership

				will be consistent with State, local, and other education reform activities

				that promote student achievement and parent involvement;

									(2)contain a

				resource assessment that describes the resources available to the partnership,

				the intended use of the grant funds, including a description of how the grant

				funds will be fairly distributed in accordance with subsection (f), and the

				commitment of the resources of the partnership to the activities assisted under

				this part, including financial support, faculty participation, time

				commitments, and continuation of the activities when the grant ends; and

									(3)contain a

				description of—

										(A)how the

				partnership will meet the purposes of this part;

										(B)how the

				partnership will carry out the activities required under subsection (d) and any

				permissible activities under subsection (e); and

										(C)the partnership’s

				evaluation plan pursuant to section 206(b).

										(d)Required uses

				of fundsAn eligible partnership that receives a grant under this

				section shall use the grant funds to carry out the following activities:

									(1)ReformsImplementing

				reforms within teacher preparation programs to hold the programs accountable

				for preparing teachers who are highly competent in the academic content areas

				in which the teachers plan to teach, and for promoting strong teaching skills,

				including working with a school of arts and sciences and integrating reliable

				research-based teaching methods into the curriculum, which curriculum shall

				include programs designed to successfully integrate technology into teaching

				and learning.

									(2)Clinical

				experience and interactionProviding sustained and high-quality

				preservice clinical experience, including the mentoring of prospective teachers

				by veteran teachers, and substantially increasing interaction between faculty

				at institutions of higher education and new and experienced teachers,

				principals, and other administrators at elementary schools or secondary

				schools, and providing support, including preparation time, for such

				interaction.

									(3)Professional

				developmentCreating opportunities for enhanced and ongoing

				professional development that improves the academic content knowledge of

				teachers in the subject areas in which the teachers are certified to teach or

				in which the teachers are working toward certification to teach, and that

				promotes strong teaching skills.

									(4)Ensuring

				adequate preparation to meet high standardsDeveloping and

				implementing accountability measures for preservice—

										(A)training in

				reading;

										(B)training in

				addressing the needs of children with disabilities and limited English

				proficient individuals;

										(C)training in data

				analysis and how to use student achievement data to improve instruction;

				and

										(D)optional training

				in teaching advanced placement or international baccalaureate courses.

										(5)Teacher

				preparation and parental involvementPreparing teachers with the

				knowledge and skills to enable such teachers to—

										(A)provide

				instruction to diverse student populations, including individuals with

				disabilities and limited English proficient individuals; and

										(B)work with and

				involve parents in their children’s education and in the teacher preparation

				program reform process.

										(6)Teacher

				preparation enhancement internshipDeveloping a 1-year paid

				internship program for students who have completed a 4-year teacher education

				program to enable such students to develop the skills and experience necessary

				for success in teaching, including providing intensive clinical training and

				combining in-service instruction in teacher methods and assessments with

				classroom observations, experiences, and practices. Such interns would have a

				reduced teaching load and a mentor for assistance in the classroom.

									(e)Allowable uses

				of fundsAn eligible partnership that receives a grant under this

				section may use such funds to carry out any of the following activities:

									(1)Dissemination

				and coordinationBroadly disseminating information on effective

				practices used by the partnership, and coordinating with the activities of the

				Governor, State board of education, State higher education agency, and State

				educational agency, as appropriate.

									(2)Managerial and

				leadership skillsDeveloping and implementing proven mechanisms

				to provide principals and superintendents with effective managerial and

				leadership skills that result in increased student achievement.

									(3)Scholarships

										(A)In

				generalAwarding scholarships to help students pay the costs of

				tuition, room, board, and other expenses of completing a teacher preparation

				program.

										(B)Support

				servicesProviding support services, if needed, to enable

				scholarship recipients to complete postsecondary education programs.

										(C)Assistance to

				become highly qualified teachersProviding teachers who are not

				highly qualified with the opportunity to take coursework or credentialing

				courses in order to become highly qualified teachers.

										(D)Followup

				servicesProviding followup services to former scholarship

				recipients during the recipient’s first 3 years of teaching.

										(E)Service

				requirementThe Secretary or State, as appropriate, shall

				establish such requirements as the Secretary or State, as appropriate, finds

				necessary to ensure that recipients of scholarships under this paragraph who

				complete teacher education programs subsequently teach in a high need local

				educational agency, for a period of time equivalent to the period for which the

				recipients receive scholarship assistance, or repay the amount of the

				scholarship. The Secretary or State, as appropriate, shall use any such

				repayments to carry out additional activities under this section.

										(4)Financial

				incentivesProviding financial incentives for teachers to teach

				in high need schools in which there exists a shortage of highly qualified

				teachers.

									(5)Recruiting and

				hiring teachers

										(A)In

				generalEstablishing programs that—

											(i)train and hire

				regular and special education teachers (which may include hiring special

				education teachers to team-teach in classrooms that contain both children with

				disabilities and nondisabled children);

											(ii)train and hire

				highly qualified teachers of special needs children, as well as teaching

				specialists in core academic subjects who will provide increased individualized

				instruction to students;

											(iii)recruit

				qualified professionals from other fields, including highly qualified

				paraprofessionals (as defined in section 2102 of the

				Elementary and Secondary Education Act of

				1965), and provide such professionals with alternative routes to

				teacher certification, including developing and implementing hiring policies

				that ensure comprehensive recruitment efforts as a way to expand the applicant

				pool, such as through identifying teachers certified through alternative

				routes, and using a system of intensive screening designed to hire the most

				qualified applicants; and

											(iv)provide

				increased opportunities for minorities, individuals with disabilities, and

				other individuals underrepresented in the teaching profession.

											(B)Reduction in

				class sizeRecruiting and hiring highly qualified teachers to

				reduce class size, particularly in the early grades.

										(6)Faculty

				opportunity programsAwarding competitive grants to institutions

				of higher education to enable such institutions to fill education faculty

				vacancies in special education, early childhood education, and bilingual

				education, to create new faculty positions that are targeted toward training

				highly qualified special education, early childhood education, and bilingual

				education teachers, and to develop doctoral programs in special education,

				early childhood education, and bilingual education that will produce new

				faculty at institutions of higher education in such subject areas. Funds from

				such grants may be used to develop and carry out recruitment strategies,

				subsidize moving expenses, provide bonuses, provide fully subsidized salaries

				for not more than 2 years per new faculty member, and provide partially

				subsidized salaries for not more than an additional 3 years per new faculty

				member. If an institution of higher education receives a grant under this

				paragraph and uses the grant funds to provide faculty salaries, such

				institution shall continue to fully fund such faculty positions for not less

				than 5 years after the end of Federal funding under the grant.

									(f)Special

				ruleNo individual member of an eligible partnership shall retain

				more than 50 percent of the funds made available to the partnership under this

				section.

								(g)ConstructionNothing

				in this section shall be construed to prohibit an eligible partnership from

				using grant funds to coordinate with the activities of more than 1 Governor,

				State board of education, State educational agency, local educational agency,

				or State agency for higher education.

								205.Administrative

				provisions

								(a)Duration;

				increased accountability; payments

									(1)Duration

										(A)Eligible States

				and eligible applicantsGrants awarded to eligible States and

				eligible applicants under this part shall be awarded for a period not to exceed

				3 years.

										(B)Eligible

				partnershipsGrants awarded to eligible partnerships under this

				part shall be awarded for a period of 5 years.

										(2)Increased

				accountabilityAn eligible State, eligible applicant, or eligible

				partnership that receives more than 1 grant under this part has an increased

				accountability to disseminate information gained from such grants to States and

				local educational agencies.

									(3)PaymentsThe

				Secretary shall make annual payments of grant funds awarded under this

				part.

									(b)Peer

				review

									(1)PanelThe

				Secretary shall provide the applications submitted under this part to a peer

				review panel for evaluation. With respect to each application, the peer review

				panel shall initially recommend the application for funding or for

				disapproval.

									(2)PriorityIn

				recommending applications to the Secretary for funding under this part, the

				panel shall—

										(A)with respect to

				grants under section 203, give priority to eligible States serving States

				that—

											(i)have initiatives

				to reform State teacher certification requirements that are designed to ensure

				that current and future teachers possess the necessary teaching skills and

				academic content knowledge in the subject areas in which the teachers are

				certified or licensed to teach;

											(ii)include

				innovative reforms to hold institutions of higher education with teacher

				preparation programs accountable for preparing teachers who are highly

				competent in the academic content area in which the teachers plan to teach and

				have strong teaching skills; or

											(iii)involve the

				development of innovative efforts aimed at reducing the shortage of highly

				qualified teachers in high poverty urban and rural areas, and in subject areas

				of high need (including bilingual education, special education, mathematics,

				science, early childhood education, and vocational education); and

											(B)with respect to

				grants under section 204—

											(i)give priority to

				applications from eligible partnerships that involve businesses; and

											(ii)take into

				consideration—

												(I)providing an

				equitable geographic distribution of the grants throughout the United States;

				and

												(II)the potential of

				the proposed activities for creating improvement and positive change.

												(3)Secretarial

				selectionThe Secretary shall determine, based on the peer review

				process, which application shall receive funding and the amounts of the grants.

				In determining grant amounts, the Secretary shall take into account the total

				amount of funds available for all grants under this part and the types of

				activities proposed to be carried out.

									(c)Matching

				requirements

									(1)State

				grantsEach eligible State receiving a grant under section 203

				shall provide, from non-Federal sources, an amount equal to 50 percent of the

				amount of the grant (in cash or in kind) to carry out the activities supported

				by the grant.

									(2)Partnership

				grantsEach eligible partnership receiving a grant under section

				204 shall provide, from non-Federal sources (in cash or in kind), an amount

				equal to 25 percent of the grant for the first year of the grant, 35 percent of

				the grant for the second year of the grant, and 50 percent of the grant for

				each succeeding year of the grant.

									(d)Limitation on

				administrative expensesAn eligible State or eligible partnership

				that receives a grant under this part may not use more than 2 percent of the

				grant funds for purposes of administering the grant.

								206.Accountability

				and evaluation

								(a)State grant

				accountability reportAn eligible State that receives a grant

				under section 203 shall submit an annual accountability report to the

				Secretary. Such report shall include a description of the degree to which the

				eligible State, in using funds provided under such section, has made

				substantial progress in meeting the following goals:

									(1)Student

				achievementIncreasing student achievement for all students as

				defined by the eligible State.

									(2)Raising

				standardsRaising the State academic standards required to enter

				the teaching profession, including, where appropriate, through the use of

				incentives to incorporate the requirement of an academic major in the subject,

				or related discipline, in which the teacher plans to teach.

									(3)Initial

				certification or licensureIncreasing success in the pass rate

				for initial State teacher certification or licensure, and increasing the

				numbers of highly qualified individuals being certified or licensed as

				teachers, including through alternative routes.

									(4)Highly

				qualified teachersEnsuring that all teachers teaching in core

				academic subjects within the State are highly qualified not later than the end

				of the 2005–2006 school year pursuant to section 1119(a)(2) of the

				Elementary and Secondary Education Act of

				1965 (20 U.S.C. 6319(a)(2)).

									(5)Decreasing

				teacher shortagesDecreasing shortages of qualified teachers in

				poor urban and rural areas.

									(6)Increasing

				opportunities for professional developmentIncreasing

				opportunities for enhanced and ongoing professional development that improves

				the academic content knowledge of teachers in the subject areas in which the

				teachers are certified or licensed to teach or in which the teachers are

				working toward certification or licensure to teach, and that promotes strong

				teaching skills.

									(7)Technology

				integrationIncreasing the number of teachers prepared to

				integrate technology in the classroom.

									(b)Eligible

				partnership evaluationEach eligible partnership receiving a

				grant under section 204 shall establish and include in the application

				submitted under section 204(c), an evaluation plan that includes strong

				performance objectives. The plan shall include objectives and measures

				for—

									(1)increased student

				achievement for all students as measured by the partnership;

									(2)increased teacher

				retention in the first 3 years of a teacher’s career;

									(3)increased success

				in the pass rate for initial State certification or licensure of

				teachers;

									(4)increased

				percentage of secondary school classes in core academic subject areas taught by

				highly qualified teachers;

									(5)increasing the

				number of teachers trained in technology; and

									(6)increasing the

				number of teachers prepared to work effectively with parents.

									(c)Revocation of

				grant

									(1)ReportEach

				eligible State or eligible partnership receiving a grant under this part shall

				report annually on the progress of the eligible State or eligible partnership

				toward meeting the purposes of this part and the goals, objectives, and

				measures described in subsections (a) and (b).

									(2)Revocation

										(A)Eligible States

				and eligible applicantsIf the Secretary determines that an

				eligible State or eligible applicant is not making substantial progress in

				meeting the purposes, goals, objectives, and measures, as appropriate, by the

				end of the second year of a grant under this part, then the grant payment shall

				not be made for the third year of the grant.

										(B)Eligible

				partnershipsIf the Secretary determines that an eligible

				partnership is not making substantial progress in meeting the purposes, goals,

				objectives, and measures, as appropriate, by the end of the third year of a

				grant under this part, then the grant payments shall not be made for any

				succeeding year of the grant.

										(d)Evaluation and

				disseminationThe Secretary shall evaluate the activities funded

				under this part and report the Secretary’s findings regarding the activities to

				the Committee on Health, Education, Labor, and Pensions of the Senate and the

				Committee on Education and the Workforce of the House of Representatives. The

				Secretary shall broadly disseminate successful practices developed by eligible

				States and eligible partnerships under this part, and shall broadly disseminate

				information regarding such practices that were found to be ineffective.

								207.Accountability

				for programs that prepare teachers

								(a)Development of

				definitions and reporting methods; High-Quality teacher preparation

				Program

									(1)In

				generalWithin 9 months of the date of enactment of the Higher

				Education Amendments of 1998, the Commissioner of the National Center for

				Education Statistics, in consultation with States and institutions of higher

				education, shall develop key definitions for terms, and uniform reporting

				methods (including the key definitions for the consistent reporting of pass

				rates and program completers), related to the performance of elementary school

				and secondary school teacher preparation programs.

									(2)High-Quality

				teacher preparation ProgramEach applicant for a grant under this

				part shall provide assurances in such applicant’s application that the

				applicant will meet the following criteria:

										(A)Provide each

				teacher with each of the following skills and supports:

											(i)A

				deep knowledge of the subjects such teacher teaches.

											(ii)A firm

				understanding of how students learn.

											(iii)Teaching skills

				necessary to help all students achieve high standards, including children with

				disabilities and limited English proficient students.

											(iv)How to create a

				positive learning environment.

											(v)The ability to

				integrate challenging State academic content standards and challenging student

				academic achievement standards, and accountability into classroom

				teaching.

											(vi)The ability to

				use a variety of assessment strategies to diagnose and respond to individual

				learning needs.

											(vii)The ability to

				integrate modern technology into curricula to support student learning.

											(viii)Classroom

				management skills.

											(ix)Opportunities to

				collaborate with the teacher’s colleagues, with parents, community members, and

				other educators.

											(x)The ability to

				work in partnership with parents and involve parents in their children’s

				education.

											(xi)How to reflect

				on practices in order to improve teaching and student learning.

											(B)Ensure that each

				preservice teacher has the necessary skills to succeed in the classroom,

				including providing—

											(i)some training in

				reading, addressing the needs of children with disabilities and limited English

				proficient students, data analysis, and how to use student achievement data to

				improve instruction; and

											(ii)optional

				training in teaching advanced placement courses.

											(b)State report

				card on the quality of teacher preparationEach State that

				receives funds under this Act shall provide to the Secretary, within 2 years of

				the date of enactment of the Higher Education Amendments of 1998, and annually

				thereafter, in a uniform and comprehensible manner that conforms with the

				definitions and methods established in subsection (a), a State report card on

				the quality of teacher preparation in the State, which shall include at least

				the following:

									(1)A description of

				the teacher certification and licensure assessments, and any other

				certification and licensure requirements, used by the State.

									(2)The standards and

				criteria that prospective teachers must meet in order to attain initial teacher

				certification or licensure and to be certified or licensed to teach particular

				subjects or in particular grades within the State.

									(3)A description of

				the extent to which the assessments and requirements described in paragraph (1)

				are aligned with the State’s standards and assessments for students.

									(4)The percentage of

				teaching candidates who passed each of the assessments used by the State for

				teacher certification and licensure, and the passing score on each assessment

				that determines whether a candidate has passed that assessment.

									(5)The percentage of

				teaching candidates who passed each of the assessments used by the State for

				teacher certification and licensure, disaggregated and ranked, by the teacher

				preparation program in that State from which the teacher candidate received the

				candidate’s most recent degree, which shall be made available widely and

				publicly.

									(6)Information on

				the extent to which teachers in the State are given waivers of State

				certification or licensure requirements, including the proportion of such

				teachers distributed across high- and low-poverty school districts and across

				subject areas.

									(7)A description of

				each State’s alternative routes to teacher certification, if any, and the

				percentage of teachers certified through alternative certification routes who

				pass State teacher certification or licensure assessments.

									(8)For each State, a

				description of proposed criteria for assessing the performance of teacher

				preparation programs within institutions of higher education in the State,

				including indicators of teacher candidate knowledge and skills.

									(9)Information on

				the extent to which teachers or prospective teachers in each State are required

				to take examinations or other assessments of their subject matter knowledge in

				the area or areas in which the teachers provide instruction, the standards

				established for passing any such assessments, and the extent to which teachers

				or prospective teachers are required to receive a passing score on such

				assessments in order to teach in specific subject areas or grade levels.

									(c)Initial

				report

									(1)In

				generalEach State that receives funds under this Act, not later

				than 6 months after the date of enactment of the College Quality,

				Affordability, and Diversity Improvement Act of 2005 and in a uniform and

				comprehensible manner, shall submit to the Secretary the information described

				in paragraphs (1), (5), and (6) of subsection (b). Such information shall be

				compiled by the Secretary and submitted to the Committee on Health, Education,

				Labor, and Pensions of the Senate and the Committee on Education and the

				Workforce of the House of Representatives not later than 9 months after the

				date of enactment of the College Quality, Affordability, and Diversity

				Improvement Act of 2005.

									(2)ConstructionNothing

				in this subsection shall be construed to require a State to gather information

				that is not in the possession of the State or the teacher preparation programs

				in the State, or readily available to the State or teacher preparation

				programs.

									(d)Report of the

				Secretary on the quality of teacher preparation

									(1)Report

				cardThe Secretary shall provide to Congress, and publish and

				make widely available, a report card on teacher qualifications and preparation

				in the United States, including all the information reported in paragraphs (1)

				through (9) of subsection (b). Such report shall identify States for which

				eligible States and eligible partnerships received a grant under this part.

				Such report shall be so provided, published, and made available not later than

				2 years 6 months after the date of enactment of the Higher Education Amendments

				of 1998 and annually thereafter.

									(2)Report to

				CongressThe Secretary shall report to Congress—

										(A)a comparison of

				States’ efforts to improve teaching quality; and

										(B)regarding the

				national mean and median scores on any standardized test that is used in more

				than 1 State for teacher certification or licensure.

										(3)Special

				ruleIn the case of teacher preparation programs with fewer than

				10 graduates taking any single initial teacher certification or licensure

				assessment during an academic year, the Secretary shall collect and publish

				information with respect to an average pass rate on State certification or

				licensure assessments taken over a 3-year period.

									(4)DatabaseThe

				Secretary shall collect data and develop a national and public database that

				provides reports on States’ passage rates on certification and licensure

				assessments, the placement rates for teacher preparation programs, the

				percentage of full-time faculty in institutions of higher education in each

				State who teach classes offered by a school of education, the tracking of

				graduates 3 years after graduating from a teacher preparation program, and

				other relevant information, as appropriate.

									(e)CoordinationThe

				Secretary, to the extent practicable, shall coordinate the information

				collected and published under this part among States for individuals who took

				State teacher certification or licensure assessments in a State other than the

				State in which the individual received the individual’s most recent

				degree.

								(f)Institutional

				report cards on the quality of teacher preparation

									(1)Report

				cardEach institution of higher education that conducts a teacher

				preparation program that enrolls students receiving Federal assistance under

				this Act, not later than 18 months after the date of enactment of the Higher

				Education Amendments of 1998 and annually thereafter, shall report to the State

				and the general public, in a uniform and comprehensible manner that conforms

				with the definitions and methods established under subsection (a), the

				following information:

										(A)Pass

				rate(i)For

				the most recent year for which the information is available, the pass rate of

				the institution’s graduates on the teacher certification or licensure

				assessments of the State in which the institution is located, but only for

				those students who took those assessments within 3 years of completing the

				program.

											(ii)A comparison of the program’s pass

				rate with the average pass rate for programs in the State.

											(iii)In the case of teacher

				preparation programs with fewer than 10 graduates taking any single initial

				teacher certification or licensure assessment during an academic year, the

				institution shall collect and publish information with respect to an average

				pass rate on State certification or licensure assessments taken over a 3-year

				period.

											(B)Program

				informationThe number of students in the program, the average

				number of hours of supervised practice teaching required for those in the

				program, and the faculty-student ratio in supervised practice teaching.

										(C)StatementIn

				States that approve or accredit teacher education programs, a statement of

				whether the institution’s program is so approved or accredited.

										(D)Designation as

				low-performingWhether the program has been designated as

				low-performing by the State under section 208(a).

										(E)Percentage of

				faculty in school of educationThe percentage of full-time

				faculty at the institution of higher education who teach classes offered by the

				school of education.

										(2)RequirementThe

				information described in paragraph (1) shall be reported through publications

				such as school catalogs and promotional materials sent to potential applicants,

				secondary school guidance counselors, and prospective employers of the

				institution’s program graduates.

									(3)FinesIn

				addition to the actions authorized in section 487(c), the Secretary may impose

				a fine not to exceed $25,000 on an institution of higher education for failure

				to provide the information described in this subsection in a timely or accurate

				manner.

									(g)National

				Academy of Sciences core curriculum study

									(1)In

				generalThe Secretary shall enter into a contract with the

				National Academy of Sciences to conduct a 2-year study to develop a suggested

				core curriculum in pedagogy for schools of education for such schools’ teacher

				education program that assists those within the education profession and

				prospective teachers to understand what prospective teachers need to know to

				become effective teachers.

									(2)Domains of

				foundational and pedagogical knowledgeThe study under paragraph

				(1) shall include each of the following domains of foundational and pedagogical

				knowledge:

										(A)Learning, which

				would include building on existing knowledge and experience shaped by social

				and cultural context in the community and in the classroom.

										(B)Human

				development, which would include how children and adolescents think and behave,

				taking in account different ages, contexts, and learning styles.

										(C)Assessment, which

				would include the introduction of standards-based reform.

										(D)Teaching

				strategies, which would include providing all teachers with the tools needed to

				be successful in the classroom, especially with students who have specific

				learning disabilities or needs such as language acquisition.

										(E)Reading

				instruction, which would include taking in account different ages, contexts,

				and learning styles.

										(3)Best research;

				suggested trainingThe suggested core curriculum developed under

				paragraph (1) shall reflect the best research into how students learn and on

				the content-specific methods shown to be effective with students, including

				examining how children learn. The suggested core curriculum shall include

				suggested training in working with diverse populations, assessments in the

				classroom, and classroom management.

									(4)Collaboration

										(A)In

				generalIn conducting the study under paragraph (1), the National

				Academy of Sciences shall collaborate with interested parties in developing the

				suggested core curriculum.

										(B)Interested

				partiesIn this paragraph, the term interested

				parties means—

											(i)college

				presidents;

											(ii)deans of teacher

				education programs;

											(iii)teacher

				preparation faculty;

											(iv)chief State

				school officers;

											(v)school

				superintendents;

											(vi)teacher

				organizations;

											(vii)outstanding

				teachers; and

											(viii)teacher

				preparation accrediting organizations.

											208.State

				functions

								(a)State

				assessmentIn order to receive funds under this Act, a State, not

				later than 2 years after the date of enactment of the Higher Education

				Amendments of 1998, shall have in place a procedure to identify, and assist,

				through the provision of technical assistance, low-performing programs of

				teacher preparation within institutions of higher education. Such State shall

				provide the Secretary an annual list of such low-performing institutions that

				includes an identification of those institutions at risk of being placed on

				such list. Such levels of performance shall be determined solely by the State

				and may include criteria based upon information collected pursuant to this

				part. Such assessment shall be described in the report under section

				207(b).

								(b)Termination of

				eligibilityAny institution of higher education that offers a

				program of teacher preparation in which the State has withdrawn the State’s

				approval or terminated the State’s financial support due to the low performance

				of the institution’s teacher preparation program based upon the State

				assessment described in subsection (a)—

									(1)shall be

				ineligible for any funding for professional development activities awarded by

				the Department of Education;

									(2)shall not be

				permitted to accept or enroll any student that receives aid under title IV of

				this Act in the institution’s teacher preparation program; and

									(3)shall provide

				transitional support, including remedial services if necessary, for students

				enrolled at the institution at the time of termination of financial support or

				withdrawal of approval.

									(c)Negotiated

				rulemakingIf the Secretary develops any regulations implementing

				subsection (b)(2), the Secretary shall submit such proposed regulations to a

				negotiated rulemaking process, which shall include representatives of States,

				institutions of higher education, and educational and student

				organizations.

								209.General

				provisions

								(a)MethodsIn

				complying with sections 207 and 208, the Secretary shall ensure that States and

				institutions of higher education use fair and equitable methods in reporting

				and that the reporting methods protect the privacy of individuals.

								(b)Special

				ruleFor each State in which there are no State certification or

				licensure assessments, or for States that do not set minimum performance levels

				on those assessments—

									(1)the Secretary

				shall, to the extent practicable, collect data comparable to the data required

				under this part from States, local educational agencies, institutions of higher

				education, or other entities that administer such assessments to teachers or

				prospective teachers; and

									(2)notwithstanding

				any other provision of this part, the Secretary shall use such data to carry

				out the requirements of this part related to assessments or pass rates.

									(c)Limitations

									(1)Federal control

				prohibitedNothing in this part shall be construed to permit,

				allow, encourage, or authorize any Federal control over any aspect of any

				private, religious, or home school, whether or not a home school is treated as

				a private school or home school under State law. This section shall not be

				construed to prohibit private, religious, or home schools from participation in

				programs or services under this part.

									(2)No change in

				State control encouraged or requiredNothing in this part shall

				be construed to encourage or require any change in a State’s treatment of any

				private, religious, or home school, whether or not a home school is treated as

				a private school or home school under State law.

									(3)National system

				of teacher certification prohibitedNothing in this part shall be

				construed to permit, allow, encourage, or authorize the Secretary to establish

				or support any national system of teacher certification.

									210.Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this part $300,000,000 for fiscal

				year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal

				years.

							BInnovative

				strategies to recruit, train, and retain high quality teachers and

				principals

							215.Incentives to

				recruit and retain high quality teachers and administrators

								(a)Mentoring

				Program

									(1)Authorization

										(A)In

				generalThe Secretary shall award grants, on a competitive basis,

				to eligible partnerships to enable the eligible partnerships to develop

				mentoring programs that help train and retain new teachers and provide

				professional routes for experienced teachers.

										(B)PriorityIn

				awarding grants under this subsection, the Secretary shall give priority to

				eligible partnerships that consist of a high need local educational agency

				with—

											(i)high rates of

				teacher turnover; and

											(ii)shortages of

				teachers in subject areas of high need (including bilingual education, special

				education, mathematics, science, vocational education, and early childhood

				education) and teachers in rural areas.

											(2)Eligible

				partnershipIn this subsection, the term eligible

				partnership means a partnership among an institution of higher

				education, a high need local educational agency, and a nonprofit entity

				(including teacher organizations) that has an established record of providing

				effective teacher training.

									(3)ApplicationAn

				eligible partnership that desires a grant under this subsection shall submit an

				application to the Secretary at such time, in such manner, and containing such

				information as the Secretary may require.

									(4)Use of

				funds

										(A)Mandatory

				usesAn eligible partnership that receives a grant under this

				subsection shall develop a mentoring program that is not less than 1 year in

				duration and does each of the following:

											(i)Provides—

												(I)training for

				experienced teachers to become mentors;

												(II)training from

				trained mentors to teach teachers in schools served by high need local

				educational agencies;

												(III)stipends to

				mentors; and

												(IV)release time or

				a reduced class load for mentors and the teachers being mentored, or

				both.

												(ii)Outlines

				specific criteria for who can serve as mentors, coaches, and team

				leaders.

											(iii)Requires

				mentors to—

												(I)be fully

				licensed;

												(II)be permanent

				(nonprobationary) classroom teachers;

												(III)have completed

				not less than 3 years of teaching;

												(IV)demonstrate

				mastery of pedagogy and the subject matter such mentor teaches;

												(V)have superior

				teaching and interpersonal skills;

												(VI)have the ability

				to integrate challenging State academic content standards and challenging

				student academic achievement standards and accountability into classroom

				teaching;

												(VII)use a variety

				of assessment strategies to respond to individual learning needs; and

												(VIII)reflect on

				their teaching practices in order to improve teaching and student

				learning.

												(iv)Endeavors to

				match mentors and the teachers being mentored by geographic proximity or by the

				same grade level and subject matter area of teaching, or both.

											(v)Ensures that

				teachers who have been mentored will work in schools served by high need local

				educational agencies for a specified period of time.

											(vi)Provides a plan

				to evaluate the mentoring program.

											(B)Permissible

				usesAn eligible partnership that receives a grant under this

				subsection may use the grant funds to provide academic credit toward an

				advanced degree for mentors and the teachers being mentored.

										(5)Duration of

				grantsGrants awarded under this subsection shall be for 3 years

				in duration.

									(6)Evaluation

										(A)In

				generalNot later than the last day of the grant award, an

				eligible partnership that receives a grant under this subsection shall submit

				an accountability report to the Secretary.

										(B)ContentThe

				accountability report under subparagraph (A) shall include, at a

				minimum—

											(i)teacher retention

				rates for teachers participating in the mentoring program as compared with

				teachers in the high need local educational agency not participating in the

				mentoring program;

											(ii)results of

				evaluations on mentor and teachers being mentored satisfaction with the

				mentoring program; and

											(iii)results of the

				plan developed by the eligible partnership to evaluate the mentoring

				program.

											(7)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out this subsection $50,000,000 for fiscal year 2006 and such sums as may

				be necessary for each of the 5 succeeding fiscal years.

									(b)Housing

				incentives Program

									(1)Grant Program

				authorizedThe Secretary shall award grants, on a competitive

				basis, to eligible partnerships to enable the eligible partnerships to develop

				a housing incentive program that assists teachers who teach in schools served

				by high need local educational agencies to afford housing.

									(2)Eligible

				partnershipIn this subsection:

										(A)In

				generalThe term eligible partnership means a

				partnership between—

											(i)(I)a high need local

				educational agency; or

												(II)a State educational agency; and

												(ii)an institution

				of higher education.

											(B)Other

				entitiesThe term eligible partnership may include

				other public entities or private entities.

										(3)ApplicationAn

				eligible partnership that desires a grant under this subsection shall submit an

				application to the Secretary at such time, in such manner, and containing such

				information as the Secretary may require.

									(4)Use of

				fundsAn eligible partnership that receives a grant under this

				subsection shall use the grant funds to develop a housing incentive program

				that—

										(A)provides

				financial incentives to teachers who teach in schools served by high need local

				educational agencies by providing for such teachers funds for—

											(i)a

				downpayment on a home;

											(ii)closing costs

				associated with purchasing a home; or

											(iii)moving

				expenses; or

											(B)develops a

				partnership with a lender to create a home loan program for teachers who teach

				in schools served by high need local educational agencies that provides home

				loans to such teachers that—

											(i)are insured by

				the eligible partnership; or

											(ii)require minimal

				or no downpayment.

											(5)Service

				requirementA teacher that receives assistance under this

				subsection shall—

										(A)teach in a school

				served by a high need local educational agency for not less than 5 subsequent

				school years; or

										(B)repay the amount

				of assistance.

										(6)Evaluation

										(A)In

				generalAn eligible partnership that receives a grant under this

				subsection shall develop an evaluation of the partnership’s housing incentive

				program that includes, at a minimum—

											(i)how many teachers

				received assistance under the program and retention rates in schools served by

				high need local educational agencies for such teachers;

											(ii)whether the

				program helped improve teacher shortages;

											(iii)a description

				of the specific inactive model that was used to develop the housing incentive

				program;

											(iv)if applicable,

				how partnerships with lenders worked; and

											(v)successful

				practices.

											(B)Submission of

				evaluationNot later than the last day of the grant award, the

				eligible partnership shall submit to the Secretary the evaluation developed

				under subparagraph (A).

										(7)Tax

				exemptionThe amount of any financial assistance received by a

				teacher under a housing incentive program developed pursuant to this subsection

				shall not be considered income for purposes of the Internal Revenue Code of

				1986.

									(8)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out this subsection $50,000,000 for fiscal year 2006 and such sums as may

				be necessary for each of the 5 succeeding fiscal years.

									(c)Community

				college as a partner

									(1)Grant Program

				authorizedThe Secretary shall award grants, on a competitive

				basis, to eligible partnerships to enable the eligible partnerships to

				strengthen teacher preparation programs.

									(2)Eligible

				partnershipIn this subsection, the term eligible

				partnership means a partnership between—

										(A)a community

				college; and

										(B)a 4-year

				institution of higher education that has a teacher preparation program.

										(3)ApplicationAn

				eligible partnership that desires a grant under this subsection shall submit an

				application to the Secretary at such time, in such manner, and containing such

				information as the Secretary may require.

									(4)Use of

				funds

										(A)Mandatory

				usesAn eligible partnership that receives a grant under this

				subsection shall do both of the following:

											(i)Community

				college activitiesThe community college of the eligible

				partnership shall develop and strengthen the core curriculum centered on a

				liberal arts education at such college that adequately prepares students to

				enter the teacher preparation program at the 4-year institution of higher

				education of the eligible partnership.

											(ii)4-year

				institution of higher education activities

												(I)In

				generalThe 4-year institution of higher education of the

				eligible partnership shall provide intensive support services for students that

				enter the teacher preparation program from the community college of the

				eligible partnership.

												(II)Support

				servicesThe support services shall be offered prior to and

				during such student’s tenure at the 4-year institution of higher education and

				shall include mentoring, and academic and career support.

												(III)Point

				personThe 4-year institution of higher education shall provide a

				point person within the teacher preparation program whose sole job is to

				provide support services to the students described in subclause (I).

												(B)Permissive

				usesAn eligible partnership that receives a grant under this

				subsection may use the grant funds to provide compensation to staff in the

				teacher preparation programs at the community college and 4-year institution of

				higher education.

										(5)Duration of

				grantsGrants awarded under this subsection shall be for 5 years

				in duration.

									(6)Evaluation

										(A)In

				generalAn eligible partnership that receives a grant under this

				subsection shall develop an evaluation of the partnerships’s activities under

				this subsection that—

											(i)includes the

				number of student teachers served and the retention rate in the 4-year

				institution of higher education of such student teachers;

											(ii)addresses the

				qualification of such student teachers when graduating from the 4-year

				institution of higher education, including whether such student teachers found

				teaching positions and whether they passed State certification examinations;

				and

											(iii)includes

				successful practices.

											(B)Submission of

				evaluationNot later than the last day of the grant award, the

				eligible partnership shall submit to the Secretary the evaluation developed

				under subparagraph (A).

										(7)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out this subsection $25,000,000 for fiscal year 2006 and such sums as may

				be necessary for each of the 5 succeeding fiscal years.

									(d)Paraprofessionals

				to teachers

									(1)Grant Program

				authorizedThe Secretary shall award grants, on a competitive

				basis, to eligible partnerships to enable the eligible partnerships to develop

				a Paraprofessionals to Teachers Program (in this subsection referred to as the

				Program) to assist paraprofessionals employed by high need local

				educational agencies to become teachers.

									(2)Eligible

				partnershipIn this subsection, the term eligible

				partnership means a partnership among an institution of higher

				education, a high need local educational agency, and other entities that may

				include businesses, community colleges, and teacher organizations.

									(3)ApplicationAn

				eligible partnership that desires a grant under this subsection shall submit an

				application to the Secretary at such time, in such manner, and containing such

				information as the Secretary may require.

									(4)Use of

				funds

										(A)In

				generalAn eligible partnership that receives a grant under this

				subsection shall develop a Program to assist paraprofessionals employed by the

				high need local educational agency of the eligible partnership to become

				teachers by—

											(i)developing a

				teacher preparation program at the institution of higher education of the

				eligible partnership for paraprofessionals that allows for part-time study and

				flexible student teaching and coursework schedules;

											(ii)ensuring that

				paraprofessionals enrolled in the teacher preparation program under clause (i)

				retain such paraprofessionals’ benefit packages with the high need local

				educational agency while enrolled in the teacher preparation program;

											(iii)providing

				support services for such paraprofessionals that include tutoring to meet

				teacher preparation program requirements, child care, career counseling, and

				financial aid guidance; and

											(iv)providing

				mentoring for such paraprofessionals during their first 3 years of

				teaching.

											(B)Permissible use

				of fundsAn eligible partnership that receives a grant under this

				subsection may use the grant funds for—

											(i)tuition expenses

				of paraprofessionals in the teacher preparation program;

											(ii)child care

				expenses of paraprofessionals;

											(iii)release time

				for paraprofessionals;

											(iv)compensation for

				mentors;

											(v)support services

				for paraprofessionals;

											(vi)salaries of

				staff at the institution of higher education and the high need local

				educational agency of the eligible partnership; and

											(vii)stipends for

				paraprofessionals.

											(5)Activities of

				the high need local educational agencyThe high need local

				educational agency of the eligible partnership shall—

										(A)make efforts to

				recruit paraprofessionals employed by such agency to participate in the

				Program;

										(B)arrange for

				administrative leave for paraprofessionals employed by such agency who

				participate in the Program; and

										(C)guarantee a

				provisional teaching position to paraprofessionals employed by such agency who

				participate in the Program upon completion of the Program.

										(6)Duration of

				grantsGrants awarded under this subsection shall be for 3 years

				in duration.

									(7)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out this subsection $50,000,000 for fiscal year 2006 and such sums as may

				be necessary for each of the 5 succeeding fiscal years.

									(e)School

				leadership development Program for principals, assistant principals, and

				superintendents

									(1)Grant Program

				authorizedThe Secretary shall award grants, on a competitive

				basis, to eligible partnerships to enable the eligible partnerships to provide

				practical training to principals, assistant principals, and school

				superintendents that focuses on developing and enhancing the skills necessary

				to serve as instructional leaders of schools and school systems.

									(2)Eligible

				partnershipIn this subsection, the term eligible

				partnership—

										(A)means a

				partnership between—

											(i)an institution of

				higher education; and

											(ii)1 or more high

				need local educational agencies; and

											(B)may include a

				school principal professional organization.

										(3)ApplicationAn

				eligible partnership that desires a grant under this subsection shall submit an

				application to the Secretary at such time, in such manner, and containing such

				information as the Secretary may require.

									(4)Use of

				funds

										(A)In

				generalAn eligible partnership that receives a grant under this

				subsection shall establish a certificate program for principals, assistant

				principals, and school superintendents that is developed by education experts

				and practitioners and that provides training in—

											(i)diagnostic

				leadership skills assessment;

											(ii)the development

				of knowledge and skills that contribute to the effective practice of

				instructional leadership behaviors;

											(iii)research

				methodology for educational leaders that includes understanding of systematic

				and empirical research methods, application of rigorous data analyses,

				collections of reliable and valid data, knowledge of appropriate research

				designs, and the importance of peer review and other external scrutiny, and its

				application to the practice of school leadership; and

											(iv)the development

				of knowledge and skills to develop and align curriculum, assessments, and

				instruction with standards, legislation, and regulations.

											(B)Permissible use

				of fundsAn eligible partnership that receives a grant under this

				subsection may use the grant funds—

											(i)to provide

				training in developing and enhancing the skills necessary to effectively run

				schools for individuals who are about to become principals, assistant

				principals, or school superintendents;

											(ii)for a

				pre-induction year internship or apprenticeship with a successful practitioner

				to help train individuals who are about to become principals, assistant

				principals, or school superintendents, and, during an induction year, to

				support and develop the capacity of new principals, assistant principals, and

				school superintendents as instructional leaders; and

											(iii)to provide

				mentoring and peer coaching services for principals, assistant principals, and

				school superintendents to enable exemplary principals, assistant principals,

				and school superintendents to serve as mentors and role models.

											(5)TechnologyIn

				carrying out activities under this subsection, an eligible partnership shall

				use, to the extent practicable, technology as an outreach mechanism to expand

				opportunities for professional development and ongoing support services for

				principals, assistant principals, and school superintendents.

									(6)ReportAn

				eligible partnership that receives a grant under this subsection shall submit

				to the Secretary an evaluation detailing the use of grant funds under this

				subsection and the progress in meeting the goals of the eligible

				partnership.

									(7)Duration of

				grantsGrants awarded under this subsection shall be for 3 years

				in duration.

									(8)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out this subsection $25,000,000 for fiscal year 2006 and such sums as may

				be necessary for each of the 5 succeeding fiscal years.

									CPreparing

				tomorrow’s teachers to use technology

							221.Purpose and

				Program authority

								(a)PurposeIt

				is the purpose of this part to assist consortia of public and private

				entities—

									(1)to carry out

				programs that prepare prospective teachers to use advanced technology to

				prepare all students to meet challenging State and local academic content and

				student academic achievement standards; and

									(2)to improve the

				ability of institutions of higher education to carry out such programs.

									(b)Program

				authority

									(1)In

				generalThe Secretary is authorized to award grants to eligible

				applicants, or enter into contracts or cooperative agreements with eligible

				applicants, on a competitive basis in order to pay for the Federal share of the

				cost of projects to develop or redesign teacher preparation programs to enable

				prospective teachers to use advanced technology effectively in their

				classrooms.

									(2)Period of

				awardsThe Secretary may award grants, or enter into contracts or

				cooperative agreements, under this part for periods that are not more than 5

				years in duration.

									222.Eligibility

								(a)Eligible

				applicantsIn order to receive a grant or enter into a contract

				or cooperative agreement under this part, an applicant shall be a consortium

				that includes the following:

									(1)At least one

				institution of higher education that awards baccalaureate degrees and prepares

				teachers for their initial entry into teaching.

									(2)At least one

				State educational agency or local educational agency.

									(3)One or more of

				the following entities:

										(A)An institution of

				higher education (other than the institution described in paragraph

				(1)).

										(B)A school or

				department of education at an institution of higher education.

										(C)A school or

				college of arts and sciences (as defined in section 201(b)) at an institution

				of higher education.

										(D)A professional

				association, foundation, museum, library, for-profit business, public or

				private nonprofit organization, community-based organization, or other entity,

				with the capacity to contribute to the technology-related reform of teacher

				preparation programs.

										(b)Application

				requirementsIn order to receive a grant or enter into a contract

				or cooperative agreement under this part, an eligible applicant shall submit an

				application to the Secretary at such time, in such manner, and containing such

				information as the Secretary may require. Such application shall include the

				following:

									(1)A description of

				the proposed project, including how the project would—

										(A)ensure that

				individuals participating in the project would be prepared to use advanced

				technology to prepare all students, including groups of students who are

				underrepresented in technology-related fields and groups of students who are

				economically disadvantaged, to meet challenging State and local academic

				content and student academic achievement standards; and

										(B)improve the

				ability of at least one participating institution of higher education described

				in section 222(a)(1) to ensure such preparation.

										(2)A demonstration

				of—

										(A)the commitment,

				including the financial commitment, of each of the members of the consortium

				for the proposed project; and

										(B)the active

				support of the leadership of each organization that is a member of the

				consortium for the proposed project.

										(3)A description of

				how each member of the consortium will participate in project

				activities.

									(4)A description of

				how the proposed project will be continued after Federal funds are no longer

				awarded under this part for the project.

									(5)A plan for the

				evaluation of the project, which shall include benchmarks to monitor progress

				toward specific project objectives.

									(c)Matching

				requirements

									(1)In

				generalThe Federal share of the cost of any project funded under

				this part shall not exceed 50 percent. Except as provided in paragraph (2), the

				non-Federal share of the cost of such project may be provided in cash or in

				kind, fairly evaluated, including services.

									(2)Acquisition of

				equipmentNot more than 10 percent of the funds awarded for a

				project under this part may be used to acquire equipment, networking

				capabilities, or infrastructure, and the non-Federal share of the cost of any

				such acquisition shall be provided in cash.

									223.Use of

				funds

								(a)Required

				usesA consortium that receives a grant or enters into a contract

				or cooperative agreement under this part shall use funds made available under

				this part for—

									(1)a project

				creating one or more programs that prepare prospective teachers to use advanced

				technology to prepare all students, including groups of students who are

				underrepresented in technology-related fields and groups of students who are

				economically disadvantaged, to meet challenging State and local academic

				content and student academic achievement standards; and

									(2)evaluating the

				effectiveness of the project.

									(b)Permissible

				usesThe consortium may use funds made available under this part

				for a project, described in the application submitted by the consortium under

				this part, that carries out the purpose of this part, such as the

				following:

									(1)Developing and

				implementing high-quality teacher preparation programs that enable

				educators—

										(A)to learn the full

				range of resources that can be accessed through the use of technology;

										(B)to integrate a

				variety of technologies into curricula and instruction in order to expand

				students’ knowledge;

										(C)to evaluate

				educational technologies and their potential for use in instruction;

										(D)to help students

				develop their technical skills; and

										(E)to use technology

				to collect, manage, and analyze data to improve teaching and

				decisionmaking.

										(2)Developing

				alternative teacher development paths that provide elementary schools and

				secondary schools with well-prepared, technology-proficient educators.

									(3)Developing

				achievement-based standards and assessments aligned with the standards to

				measure the capacity of prospective teachers to use technology effectively in

				their classrooms.

									(4)Providing

				technical assistance to entities carrying out other teacher preparation

				programs.

									(5)Developing and

				disseminating resources and information in order to assist institutions of

				higher education to prepare teachers to use technology effectively in their

				classrooms.

									(6)Subject to

				section 222(c)(2), acquiring technology equipment, networking capabilities,

				infrastructure, software, and digital curricula to carry out the

				project.

									224.Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this part—

								(1)$150,000,000 for

				fiscal year 2006; and

								(2)such sums as may

				be necessary for each of the 5 succeeding fiscal years.

								.

			IIIDiversity,

			 retention, and enriched academics for matriculating students

			301.Test

			 preparation for low-income students

				(a)In

			 generalTitle I of the Elementary

			 and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended

			 by adding at the end the following:

					

						JTest preparation

				for low-income students

							1910.DefinitionsIn this part:

								(1)Eligible

				entityThe term eligible entity means a public,

				private, or nonprofit entity (including a secondary school or a local

				educational agency) that—

									(A)offers a program

				to prepare students for college admissions tests; and

									(B)has a verified

				track record of not less than 3 years of increasing the average college

				admissions test score of students who participate in such program.

									(2)Eligible local

				educational agencyThe term eligible local educational

				agency means a local educational agency for which the number of children

				determined under section 1124(c) for that local educational agency constitute

				more than—

									(A)the percentage

				described in section 1125(c)(2)(B)(v) of the agency’s total population aged 5

				to 17; or

									(B)the number

				described in section 1125(c)(2)(C)(v) of the agency’s total population aged 5

				to 17.

									(3)Eligible

				secondary schoolThe term eligible secondary

				school—

									(A)means a secondary

				school that receives Federal assistance under part A and is served by an

				eligible local educational agency; and

									(B)includes a

				secondary school that does not receive Federal assistance under part A for a

				fiscal year if such secondary school is served by an eligible local educational

				agency that serves secondary schools, none of which received Federal assistance

				under part A for such fiscal year.

									1911.EstablishmentFrom amounts appropriated under section 1917

				for a fiscal year, the Secretary shall award grants, on a competitive basis, to

				eligible local educational agencies to enable such agencies to fund college

				admissions test preparation programs for juniors and seniors at eligible

				secondary schools served by such agencies.

							1912.ApplicationAn eligible local educational agency that

				desires a grant under this part shall submit an application to the Secretary at

				such time, in such manner, and containing such information as the Secretary may

				require.

							1913.DurationGrants awarded under this subpart shall be

				for a period of not less than 3 years.

							1914.Use of

				funds

								(a)In

				generalAn eligible local educational agency that receives a

				grant under this part shall use the grant funds to provide, through an eligible

				entity, a college admissions test preparation program for juniors and seniors

				at eligible secondary schools served by such agency that uses methods that have

				proven effective in preparing students for college admissions tests.

								(b)Methods

									(1)In

				generalA college admissions test preparation program funded

				under this part shall—

										(A)use methods that

				have proven effective in preparing students for college admissions

				tests;

										(B)to the extent

				practicable, be administered through instructor led, classroom-based courses;

				and

										(C)consist of a

				minimum of 25 hours of instructional (nontesting) time.

										(2)Online

				courses

										(A)In

				generalAn eligible local educational agency may enter into a

				contract with an eligible entity to provide a college admissions test

				preparation program that will be offered online if—

											(i)a

				classroom-based college admissions test preparation program provided by an

				eligible entity is not available; and

											(ii)the eligible

				entity providing such online program has a verified track record of not less

				than 3 years of increasing the average college admissions test score of

				students served through such online program.

											(B)Supervision;

				administrationAn online college admissions test preparation

				program shall be supervised or administered by a teacher, administrator, or

				coach who has received appropriate professional development to support student

				success in such online program.

										(c)Comparable

				serviceAn eligible entity that is not a school or local

				educational agency and that receives a contract under this section

				shall—

									(1)provide

				comparable services in programs offered under this part as in programs such

				entity offers to such entity’s other customers; and

									(2)provide services

				in programs offered under this part for not more than 75 percent of such

				entity’s national average rate per student for comparable programs.

									(d)Practice

				examinations

									(1)Prior to

				preparation

										(A)In

				generalPrograms provided under this section shall require each

				participating student to complete a practice examination of the college

				admissions test the student will be preparing for, prior to preparing such

				student for such college admissions test.

										(B)Previously

				administered; same timeframe and settingThe practice examination

				described under subparagraph (A) shall be—

											(i)an examination

				previously administered by the College Board, ACT Inc., or other college

				admissions tests’ respective administrator; and

											(ii)administered in

				a timeframe and setting similar to that of the examination when administered by

				the College Board, ACT Inc., or other college admissions tests’ respective

				administrator.

											(2)After

				preparation

										(A)In

				generalPrograms provided under subsection (a) shall require each

				participating student to complete a practice examination of the college

				admissions test the student prepared for at the completion of the

				program.

										(B)Previously

				administered; same timeframe and settingThe practice examination

				described under subparagraph (A)—

											(i)shall be an

				examination previously administered by the College Board, ACT Inc., or other

				college admissions tests’ respective administrator;

											(ii)shall not be the

				same practice examination given at the start of the program, given at any time

				during the program, or used as a study aid during the program; and

											(iii)shall be

				administered in a timeframe and setting similar to that of the examination when

				administered by the College Board, ACT Inc., or other college admissions tests’

				respective administrator.

											(e)Supplemental

				preparation and guidanceAn eligible entity that receives a

				contract under this section or an eligible local educational agency that

				develops and implements a school-based college admissions test preparation

				program under this section shall—

									(1)provide

				supplemental preparation for those students that need such supplemental

				preparation to prepare for college admissions tests in the form of

				prepreparation review of skills and knowledge, including in mathematics,

				grammar, and vocabulary;

									(2)ensure that

				students participating in programs funded under this part receive counseling on

				college admissions, including information on selecting an institution of higher

				education, the application process and related requirements, the availability

				of supports and services to facilitate transition to and success in

				postsecondary education, and the availability of financial aid; and

									(3)offer not less

				than 1 seminar or class on the counseling described under paragraph (2) that

				shall be held during evening or weekend hours and parents shall be invited to

				attend such seminar or class.

									(f)Local

				educational agency separate programsAn eligible local

				educational agency that enters into a contract with an eligible entity pursuant

				to this section—

									(1)may conduct

				activities described under subsection (e) separate from such contract;

				and

									(2)may not use more

				than 5 percent of the grant funds to conduct activities described under

				subsection (e) separate from such contract.

									1915.Reporting

				requirement

								(a)Local

				educational agencyAn eligible local educational agency that

				develops and implements a school-based college admissions test preparation

				program under section 1914(a)(1) shall submit to the Secretary a report that

				includes—

									(1)the number of

				students who started the program, disaggregated by race and gender where

				appropriate;

									(2)the number of

				students who completed the program, disaggregated by race and gender where

				appropriate;

									(3)the number of

				students participating in the program who subsequently take the officially

				administered college admissions test for which such students were preparing,

				disaggregated by race and gender where appropriate; and

									(4)average scores

				for participating students on the preprogram test pursuant to section

				1914(d)(1), and the end of program test pursuant to section 1914(d)(2).

									(b)Eligible

				entityAn eligible entity that receives a contract under section

				1914 shall submit to the eligible local educational agency that has contracted

				for such eligible entity’s services a report that includes the information

				described in subsection (a) and any other information the eligible local

				educational agency shall reasonably require.

								(c)Failure to

				submit scoresAn eligible local educational agency or eligible

				entity that fails to submit the average scores for participating students on

				the preprogram test pursuant to section 1914(d)(1), and the end of program test

				pursuant to section 1914(d)(2) shall have such agency or entity’s grant

				terminated at the discretion of the Secretary.

								1916.Score

				improvement

								(a)ReportNot

				less than once every 3 years, the Secretary shall review and report to Congress

				on all programs funded under this part to ensure that such programs are

				improving the scores of students participating in the program.

								(b)NoneligibilityPrograms

				funded under this part that are determined by the Secretary to have not

				significantly improved the average score of participating students shall no

				longer be eligible for grants under this part.

								1917.Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this part $50,000,000 for fiscal

				year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal

				years.

							.

				(b)Table of

			 contentsThe table of contents of the Elementary and Secondary

			 Education Act of 1965 (20 U.S.C. 6301 note) is amended by inserting after the

			 item relating to section 1908 the following:

					

						

							Part J—Test preparation for low-income students

							Sec. 1910. Definitions.

							Sec. 1911. Establishment.

							Sec. 1912. Application.

							Sec. 1913. Duration.

							Sec. 1914. Use of funds.

							Sec. 1915. Reporting requirement.

							Sec. 1916. Score improvement.

							Sec. 1917. Authorization of

				appropriations.

						

						.

				302.Admissions and

			 retention

				(a)Prospective

			 student informationPart A of title IV of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1070 et seq.), as amended by section 105, is further amended by

			 adding at the end the following:

					

						11Prospective

				student information

							420M.Reporting

								(a)In

				generalAn institution of higher education that offers a

				baccalaureate degree and is eligible to receive assistance under this part

				shall include in such institution’s application for assistance under this part

				the following information:

									(1)The percentage of

				freshman students enrolled at the institution in the previous academic year who

				were self-identified members of the following disaggregated categories:

										(A)Individual major

				racial and ethnic groups.

										(B)Male.

										(C)Female.

										(D)The relative of

				an alumnus, disaggregated by race and eligibility for Federal Pell

				Grants.

										(E)Economically

				disadvantaged, as measured by eligibility for Federal Pell Grants.

										(2)The percentage of

				freshman students enrolled at the institution in the previous academic year who

				were admitted to the institution through binding early decision, disaggregated

				by race and eligibility for Federal Pell Grants.

									(3)The percentage of

				freshman students enrolled at the institution in the previous academic year who

				were admitted to the institution through regular decision, disaggregated by

				race and eligibility for Federal Pell Grants.

									(b)DisaggregationAn

				institution of higher education shall provide specific disaggregated subgroup

				information under subsection (a) only if the number of students in such

				subgroup is sufficient to yield statistically reliable information and

				reporting would not reveal personally identifiable information about an

				individual. If such number is not sufficient, the institution of higher

				education shall note that the institution enrolled too few of such students to

				report with confidence.

								.

				(b)Antitrust

			 exemption

					(1)DefinitionsIn

			 this subsection:

						(A)Antitrust

			 lawsThe term antitrust laws has the meaning given

			 such term in subsection (a) of the first section of the

			 Clayton Act (15 U.S.C. 12(a)), except that such

			 term includes section

			 5 of the Federal Trade

			 Commission Act (15 U.S.C. 45) to the extent such

			 section 5 applies to unfair methods of competition.

						(B)Institution of

			 higher educationThe term institution of higher

			 education—

							(i)means an

			 institution of higher education as defined in

			 section

			 101 of the Higher Education Act

			 of 1965 (20 U.S.C. 1001); and

							(ii)includes any

			 individual acting on behalf of such an institution.

							(2)ExemptionThe

			 antitrust laws shall not apply to any joint discussion, consideration, review,

			 action, or agreement by or among institutions of higher education, or their

			 representatives, for the purpose of, and limited to, developing and

			 disseminating guidelines designed to end binding early decision admissions

			 policies.

					(c)Retention

					(1)Grant

			 ProgramPart A of title III of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1057 et seq.) is amended by adding at the end the

			 following:

						

							318.Grant Program

				to increase student retention and promote articulation agreements

								(a)Authorization

				of ProgramThe Secretary shall award grants, on a competitive

				basis, to eligible institutions to enable the institutions to—

									(1)focus on

				increasing traditional and nontraditional student retention at such

				institutions; and

									(2)promote

				articulation agreements among different institutions that will increase the

				likelihood of progression of students at such institutions to baccalaureate

				degrees.

									(b)Definition of

				eligible institutionIn this section, the term eligible

				institution means an institution of higher education (as defined in

				section 101(a)) where not less than 40 percent of such institution’s student

				body receives financial aid under subpart 1 of part A of title IV.

								(c)ApplicationAn

				eligible institution that desires a grant under this section shall submit an

				application to the Secretary at such time, in such manner, and containing such

				information as the Secretary may require.

								(d)Mandatory

				activitiesAn eligible institution that receives a grant under

				this section shall use the grant funds to carry out each of the

				following:

									(1)Offering

				counseling services to help students cope with the challenges they are facing

				and identify the services that are available to help them persist in their

				education.

									(2)Making mentors

				available to all students that are at risk for not completing a degree.

									(3)Providing

				detailed assistance to all students who request help in understanding—

										(A)the options for

				financing their education, including information on grants, loans, and loan

				repayment programs;

										(B)the process of

				applying for financial assistance;

										(C)the outcome of

				their financial assistance application; and

										(D)any unanticipated

				problems related to financing their education that arise.

										(4)Offering tutoring

				to all students who request assistance with any course or subject.

									(5)Conducting

				outreach activities so that all students know that these services are available

				and are aware of how to access the services.

									(6)Making services

				listed in paragraphs (1) through (4) available in students’ native languages,

				if it is not English, if the percentage of students needing translation

				services in a specific language exceeds 5 percent.

									(e)Permissible

				activitiesAn eligible institution that receives a grant under

				this section may use grant funds to carry out any of the following

				activities:

									(1)Providing

				intensive remedial academic instruction.

									(2)Designing

				innovative course schedules to meet the needs of working adults, such as

				classes that are concentrated on weekends or over short periods of time.

									(3)Designing and

				implementing online courses or components of courses to allow nontraditional

				students to obtain an education when their family or professional

				responsibilities, or both, make it difficult for them to attend class on campus

				at prespecified, regular times.

									(4)Offering

				childcare during the hours when students have class or are studying.

									(5)Providing

				transportation assistance to students that helps such students manage their

				schedules.

									(6)Partnering with

				local businesses to create flexible work-hour programs so that students can

				balance work and school.

									(7)Offering time

				management seminars or personal coaches to help students improve their time

				management skills.

									(8)Any other

				activities the Secretary believes will promote retention of students attending

				eligible institutions.

									(f)Authorization

				of appropriationsThere is authorized to be appropriated to carry

				out this section $100,000,000 for fiscal year 2006 and such sums as may be

				necessary for each of the 5 succeeding fiscal years.

								.

					(2)Institutional

			 support servicesPart B of title I of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1011 et seq.) is amended by adding at the end the

			 following:

						

							123.Institutional

				support services to increase student retention

								(a)Determination

				of rates

									(1)In

				generalBeginning on the date that is 2 years after the date of

				enactment of this section, and annually thereafter, an institution of higher

				education shall determine for the preceding academic year the rates of

				baccalaureate degree completion not later than 6 years after enrollment for

				students enrolled at such institution, disaggregated by race, gender, and

				eligibility for Federal Pell Grants, if the institution of higher

				education—

										(A)receives Federal

				funds;

										(B)is eligible for

				assistance under title IV;

										(C)is not eligible

				for assistance under section 318; and

										(D)awards a

				baccalaureate degree.

										(2)DisaggregationAn

				institution of higher education shall provide specific disaggregated subgroup

				information under paragraph (1) only if the number of students in such subgroup

				is sufficient to yield statistically reliable information and reporting would

				not reveal personally identifiable information about an individual. If such

				number is not sufficient, the institution of higher education shall note that

				the institution enrolled too few of such students to report with

				confidence.

									(b)Support

				services for at risk students

									(1)In

				generalBeginning on the date that is 2 years after the date of

				enactment of this section, and annually thereafter, each institution of higher

				education that has a disparity of 20 or more percentage points in the rates

				determined under subsection (a) between any 2 or more subgroups in all the

				disaggregated categories for an academic year shall increase, from the level

				provided in such academic year and in accordance with paragraph (2), support

				services for the students in the subgroups in which the baccalaureate degree

				completion rate is 20 or more percentage points below the completion rate for

				the subgroup with the highest completion rate.

									(2)Amount of

				increase and activities

										(A)IncreaseThe

				amount of the increase required under paragraph (1) for an academic year shall

				be equal to 5 percent of the amount of assistance received by the institution

				of higher education under part C of title IV and subpart 3 of part A of title

				IV for such academic year.

										(B)Activities

											(i)Mandatory

				activitiesThe amount of the increase required under paragraph

				(1) shall be used to carry out the following activities:

												(I)Offering

				counseling services to help students cope with the challenges they are facing

				and identify the services that are available to help them persist in their

				education.

												(II)Making mentors

				available to all students that are at risk for not completing a degree.

												(III)Providing

				detailed assistance to all students who request help in understanding—

													(aa)the options for

				financing their education, including information on grants, loans, and loan

				repayment programs;

													(bb)the process of

				applying for financial assistance;

													(cc)the outcome of

				their financial assistance application; and

													(dd)any

				unanticipated problems related to financing their education that arise.

													(IV)Offering

				tutoring to all students who request assistance with any course or

				subject.

												(V)Conducting

				outreach activities so that all students know that these services are available

				and are aware of how to access the services.

												(VI)Making services

				listed in subclauses (I) through (IV) available in students’ native languages,

				if it is not English, if the percentage of students needing translation

				services in a specific language exceeds 5 percent.

												(ii)Permissible

				activitiesThe amount of the increase required under paragraph

				(1) may be used to carry out any of the following activities:

												(I)Providing

				intensive remedial academic instruction.

												(II)Designing

				innovative course schedules to meet the needs of working adults, such as

				classes that are concentrated on weekends or over short periods of time.

												(III)Designing and

				implementing online courses or components of courses to allow nontraditional

				students to obtain an education when their family or professional

				responsibilities, or both, make it difficult for them to attend class on campus

				at prespecified, regular times.

												(IV)Offering

				childcare during the hours when students have class or are studying.

												(V)Providing

				transportation assistance to students that helps such students manage their

				schedules.

												(VI)Partnering with

				local businesses to create flexible work-hour programs so that students can

				balance work and school.

												(VII)Offering time

				management seminars or personal coaches to help students improve their time

				management skills.

												(VIII)Any other

				activities the Secretary believes will promote retention of students attending

				eligible institutions.

												.

					303.Federal Trio

			 ProgramSection 402A of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1070a–11) is amended—

				(1)in subsection

			 (b)(3)—

					(A)in subparagraph

			 (A), by striking $170,000 and inserting

			 $190,000;

					(B)in subparagraph

			 (B), by striking $180,000 and inserting $200,000;

			 and

					(C)in subparagraph

			 (C), by striking $190,000 and inserting $220,000;

			 and

					(2)in subsection

			 (f), by striking the first sentence and inserting the following: For the

			 purpose of making grants and contracts under this chapter, there are authorized

			 to be appropriated $1,250,000,000 for fiscal year 2006 and such sums as may be

			 necessary for each of the 5 succeeding fiscal years..

				304.Gear

			 Up

				(a)Early

			 intervention and college awareness Program

			 authorizedSection 404A(b) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1070a–21(b)) is amended—

					(1)in paragraph (1),

			 by inserting 6 year after shall make; and

					(2)by adding at the

			 end the following:

						

							(3)Current

				granteesAn eligible entity that has received an award under this

				section, has performed successfully, and still has need for an award may apply

				for an additional award under this section.

							.

					(b)Authorization

			 of appropriationsSection 404H of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1070a–28) is amended by striking $200,000,000 for fiscal

			 year 1999 and such sums as may be necessary for each of the 4 succeeding fiscal

			 years and inserting $500,000,000 for fiscal year 2006 and such

			 sums as may be necessary for each of the 5 succeeding fiscal

			 years.

				305.Leveraging

			 Educational Assistance Partnership Program

				(a)Authorization

			 of appropriationsSection 415A(b) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1070c(b)) is amended by striking paragraphs (1) and (2) and

			 inserting the following:

					

						(1)In

				generalThere are authorized to be appropriated $200,000,000 for

				fiscal year 2006, and such sums as may be necessary for each of the 5

				succeeding fiscal years.

						(2)ReservationFor

				any fiscal year for which the amount appropriated under paragraph (1)—

							(A)exceeds

				$30,000,000, the excess amount up to and including $67,000,000 shall be

				available to carry out section 415E; and

							(B)exceeds

				$67,000,000, the excess amount shall be available to carry out section

				415F.

							.

				(b)Increase in

			 maximum student grantsSection 415C(b)(2) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1070c–2(b)(2)) is amended by striking $5,000 and

			 inserting $12,500.

				(c)Special

			 leveraging educational assistance partnership

			 ProgramSection 415E(a) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1070c–3a(a) is amended by striking section

			 415A(b)(2) and inserting section 415A(b)(2)(A).

				(d)Grants for

			 access and persistenceSubpart 4 of part A of title IV of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1070c et seq.) is amended—

					(1)by redesignating

			 section 415F as section 415G; and

					(2)by inserting

			 after section 415E the following:

						

							415F.Grants for

				access and persistence

								(a)AuthorizationFrom

				amounts reserved under section 415A(b)(2)(B) for each fiscal year, the

				Secretary shall make supplemental allotments among States in the same manner as

				the Secretary makes allotments among States under section 415B to pay the

				Federal share of the cost of the authorized activities under subsection

				(c).

								(b)Application

									(1)In

				general

										(A)SubmissionA

				State that desires to receive a supplemental allotment under this section shall

				submit an application to the Secretary at such time, in such manner, and

				containing such information as the Secretary may require.

										(B)ContentAn

				application submitted under subparagraph (A) shall include both of the

				following:

											(i)A

				description of the State’s plan for using the supplemental allotment

				funds.

											(ii)Assurances that

				the State will provide matching funds, from State, institutional,

				philanthropic, or private funds, of not less than 33.33 percent of the cost of

				carrying out the activities under subsection (c). The State shall specify the

				methods by which matching funds will be paid and include provisions designed to

				ensure that funds provided under this section will be used to supplement, and

				not supplant, non-Federal funds available for carrying out the activities under

				subsection (c).

											(C)ApprovalThe

				Secretary shall approve and fund applications that meet the requirements of

				this section.

										(2)State

				agencyThe State agency that submits an application for a State

				under section 415C(a) shall be the same State agency that submits an

				application under paragraph (1) for such State.

									(3)Partnership

										(A)Mandatory

				partnersIn applying for a supplemental allotment under this

				section, the State agency shall apply for a supplemental allotment in

				partnership with not less than 1 public and 1 private degree granting

				institution of higher education that are located in the State.

										(B)Permissive

				partnersIn addition to applying for a supplemental allotment

				under this section in partnership with degree granting institutions of higher

				education, a State agency may also apply in partnership with philanthropic

				organizations that are located in the State and private corporations that do

				business in the State.

										(c)Authorized

				activities

									(1)In

				general

										(A)Establishment

				of ProgramEach State receiving a supplemental allotment under

				this section shall use the funds to establish a program to award access and

				persistence grants to eligible low-income students in order to increase the

				amount of financial assistance such students receive under this subpart for

				undergraduate education expenses.

										(B)Amount

											(i)Partnerships

				with less than a majority of institutions in the State

												(I)In

				generalIn the case where a State receiving a supplemental

				allotment under this section is in a partnership described in subparagraph (A)

				or (B) of subsection (d)(2), the amount of an access and persistence grant

				awarded by such State shall be not less than the amount that is equal to the

				average undergraduate tuition and mandatory fees at 4-year public institutions

				of higher education in the State where the student resides (less any other

				government sponsored grant amount or scholarship amount, or both, received by

				the student) and such amount shall be used toward the cost of attendance at an

				institution of higher education, located in the State, that is a partner in the

				program.

												(II)Cost of

				attendanceA State that has a program, apart from the program

				under this section, of providing eligible low-income students with grants that

				are equal to the average undergraduate tuition and mandatory fees at 4-year

				public institutions of higher education in the State, may increase the amount

				of access and persistence grants awarded by such State to an amount that is

				equal to the average cost of attendance at 4-year public institutions of higher

				education in the State.

												(ii)Partnership

				with a majority of institutions in the StateIn the case where a

				State receiving a supplemental allotment under this section is in a partnership

				described in subsection (d)(2)(C), the amount of an access and persistence

				grant awarded by such State shall be equal to the average cost of attendance at

				4-year public institutions of higher education in the State where the student

				resides (less any other government sponsored grant amount or scholarship

				amount, or both, received by the student) and such amount shall be used by the

				student to attend an institution of higher education, located in the State,

				that is a partner in the program.

											(2)Eligible

				low-income students

										(A)In

				generalEach State receiving a supplemental allotment under this

				section shall—

											(i)annually make a

				determination of which students in grade 7 through grade 12 in the State are

				eligible to receive an access and persistence grant if such students graduate

				from secondary school and enroll at an institution of higher education that is

				a partner in the program; and

											(ii)notify such

				students of their eligibility to receive an access and persistence

				grant.

											(B)PriorityIn

				determining which students are eligible to receive access and persistence

				grants, the State shall give priority to students—

											(i)with an expected

				family contribution equal to zero (as described in section 479(c));

											(ii)who are

				participating in, or have participated in, a Federal, State, institutional, or

				community early intervention program, as recognized by the State agency

				administering the program; and

											(iii)who qualify for

				a free or reduced price lunch under the Richard B. Russell

				National School Lunch Act

				(42 U.S.C.

				1751 et seq.).

											(C)Content of

				noticeThe notification under subparagraph (A)(ii) shall

				include—

											(i)information that

				a student’s candidacy for an access and persistence grant is enhanced through

				participation in an early intervention program;

											(ii)information that

				the grant award shall be used toward the cost of attendance at an institution

				of higher education that is a partner in the program and therefore such award

				is contingent upon the student’s enrollment at such an institution;

											(iii)an estimation

				of the amount of financial aid a student awarded an access and persistence

				grant could expect to receive, including an estimation of the amount of the

				access and persistence grant and an estimation of the amount of aid from the

				major Federal and State financial aid programs; and

											(iv)instructions on

				how to apply for an access and persistence grant.

											(3)Grant

				awardIf an eligible student, as determined under paragraph (2),

				has been accepted to an institution of higher education that is a partner in

				the program, the State shall—

										(A)notify the

				student of the amount of the access and persistence grant such student will

				receive if such student enrolls at such institution; and

										(B)inform the

				student that the access and persistence grant will be awarded and grant funds

				will be distributed when such student enrolls at such institution.

										(4)Duration of

				awardAn eligible student that receives an access and persistence

				grant under this section shall receive such grant award for each year of such

				student’s undergraduate education.

									(d)Federal

				share

									(1)In

				generalThe Federal share of the cost of the authorized

				activities described in subsection (c) for any fiscal year shall be not more

				than 66.66 percent.

									(2)Formula for

				Federal shareIn awarding supplemental allotments under this

				section, the Secretary shall provide a match of the non-Federal funds provided

				by the State in accordance with the following:

										(A)If a State

				applies for a supplemental allotment under this section in partnership with

				only less than a majority of the degree granting institutions of higher

				education located in the State, then the Federal share shall be equal to 50

				percent of the cost of carrying out the activities under subsection (c).

										(B)If a State

				applies for a supplemental allotment under this section in partnership with

				less than a majority of the degree granting institutions of higher education

				located in the State, philanthropic organizations located in the State, and

				private corporations doing business in the State, then the Federal share shall

				be equal to 57 percent of the cost of carrying out the activities under

				subsection (c).

										(C)If a State

				applies for a supplemental allotment under this section in partnership with a

				majority of the degree granting institutions of higher education located in the

				State, philanthropic organizations located in the State, and private

				corporations doing business in the State, then the Federal share shall be equal

				to 66.66 percent of the cost of carrying out the activities under subsection

				(c).

										(e)Applicability

				ruleThe provisions of this subpart which are not inconsistent

				with this section shall apply to the program authorized by this section.

								(f)Maintenance of

				effort requirementEach State receiving a supplemental allotment

				under this section for a fiscal year shall provide the Secretary an assurance

				that the aggregate amount expended per student or the aggregate expenditures by

				the State, from funds derived from non-Federal sources, for the authorized

				activities described in subsection (c) for the preceding fiscal year were not

				less than the amount expended per student or the aggregate expenditure by the

				State for the activities for the second preceding fiscal year.

								.

					IVOpportunities at

			 Hispanic-serving institutions

			401.Postbaccalaureate

			 opportunities for Hispanic Americans

				(a)Establishment

			 of ProgramTitle V of the Higher

			 Education Act of 1965 (20 U.S.C. 1101 et seq.) is

			 amended—

					(1)by redesignating

			 part B as part C;

					(2)by redesignating

			 sections 511 through 518 as sections 521 through 528, respectively; and

					(3)by inserting

			 after section 505 the following:

						

							BPromoting

				postbaccalaureate opportunities for Hispanic Americans

								511.Findings and

				purposes

									(a)FindingsCongress

				finds the following:

										(1)According to the

				United States Census, by the year 2050, 1 in 4 Americans will be of Hispanic

				origin.

										(2)Despite the

				dramatic increase in the Hispanic population in the United States, the National

				Center for Education Statistics reported that in 1999, Hispanics accounted for

				only 4 percent of the master’s degrees, 3 percent of the doctor’s degrees, and

				5 percent of first-professional degrees awarded in the United States.

										(3)Although

				Hispanics constitute 10 percent of the college enrollment in the United States,

				they comprise only 3 percent of instructional faculty in colleges and

				universities.

										(4)The future

				capacity for research and advanced study in the United States will require

				increasing the number of Hispanics pursuing postbaccalaureate studies.

										(5)Hispanic-serving

				institutions are leading the Nation in increasing the number of Hispanics

				attaining graduate and professional degrees.

										(6)Among Hispanics

				who received master’s degrees in 1999–2000, 25 percent earned them at

				Hispanic-serving institutions.

										(7)Between 1991 and

				2000, the number of Hispanic students earning master’s degrees at

				Hispanic-serving institutions grew 136 percent, the number receiving doctor’s

				degrees grew by 85 percent, and the number earning first-professional degrees

				grew by 47 percent.

										(8)It is in the

				National interest to expand the capacity of Hispanic-serving institutions to

				offer graduate and professional degree programs.

										(9)Research is a key

				element in graduate education and undergraduate preparation, particularly in

				science and technology, and Congress desires to strengthen the role of research

				at Hispanic serving-institutions. University research, whether performed

				directly or through a university’s nonprofit research institute or foundation,

				is considered an integral part of the institution and mission of the

				university.

										(b)PurposesThe

				purposes of this part are—

										(1)to expand

				postbaccalaureate educational opportunities for, and improve the academic

				attainment of, Hispanic students; and

										(2)to expand and

				enhance the postbaccalaureate academic offerings of high quality that are

				educating the majority of Hispanic college students and helping large numbers

				of Hispanic students and low-income individuals complete postsecondary

				degrees.

										512.Program

				authority and eligibility

									(a)Program

				authorizedSubject to the availability of funds appropriated to

				carry out this part, the Secretary shall award competitive grants to eligible

				institutions.

									(b)EligibilityFor

				the purposes of this part, an eligible institution means an

				institution of higher education that—

										(1)is a

				Hispanic-serving institution (as defined under section 502); and

										(2)offers a

				postbaccalaureate certificate or degree granting program.

										513.Authorized

				activitiesGrants awarded

				under this part shall be used for 1 or more of the following activities:

									(1)Purchase, rental,

				or lease of scientific or laboratory equipment for educational purposes,

				including instructional and research purposes.

									(2)Construction,

				maintenance, renovation, and improvement in classroom, library, laboratory, and

				other instructional facilities, including purchase or rental of

				telecommunications technology equipment or services.

									(3)Purchase of

				library books, periodicals, technical and other scientific journals, microfilm,

				microfiche, and other educational materials, including telecommunications

				program materials.

									(4)Support for needy

				postbaccalaureate students including outreach, academic support services,

				mentoring, scholarships, fellowships, and other financial assistance to permit

				the enrollment of such students in postbaccalaureate certificate and degree

				granting programs.

									(5)Support of

				faculty exchanges, faculty development, faculty research, curriculum

				development, and academic instruction.

									(6)Creating or

				improving facilities for Internet or other distance learning academic

				instruction capabilities, including purchase or rental of telecommunications

				technology equipment or services.

									(7)Collaboration

				with other institutions of higher education to expand postbaccalaureate

				certificate and degree offerings.

									(8)Other activities

				proposed in the application submitted pursuant to section 514 that—

										(A)contribute to

				carrying out the purposes of this part; and

										(B)are approved by

				the Secretary as part of the review and acceptance of such application.

										514.Application

				and duration

									(a)ApplicationAny

				eligible institution may apply for a grant under this part by submitting an

				application to the Secretary at such time and in such manner as determined by

				the Secretary. Such application shall demonstrate how the grant funds will be

				used to improve postbaccalaureate education opportunities for Hispanic and

				low-income students and will lead to such students’ greater financial

				independence.

									(b)DurationGrants

				under this part shall be awarded for a period not to exceed 5 years.

									(c)LimitationThe

				Secretary shall not award more than 1 grant under this part in any fiscal year

				to any Hispanic-serving institution.

									.

					(b)Cooperative

			 arrangementsSection 524(a) of the

			 Higher Education Act of 1965 (as

			 redesignated by subsection (a)(2)) is amended by inserting and section

			 513 after section 503.

				(c)Authorization

			 of appropriationsSection 528(a) of the

			 Higher Education Act of 1965 (as

			 redesignated by subsection (a)(2)) is amended to read as follows:

					

						(a)Authorizations

							(1)Part

				AThere are authorized to be

				appropriated to carry out part A of this title $175,000,000 for fiscal year

				2006 and such sums as may be necessary for each of the 5 succeeding fiscal

				years.

							(2)Part

				BThere are authorized to be

				appropriated to carry out part B of this title $125,000,000 for fiscal year

				2006 and such sums as may be necessary for each of the 5 succeeding fiscal

				years.

							.

				(d)Conforming

			 amendmentsTitle V of the Higher

			 Education Act of 1965 (20 U.S.C. 1101 et seq.) is

			 amended—

					(1)in section

			 502—

						(A)in subsection

			 (a)(2)(A)(ii), by striking section 512(b) and inserting

			 section 522(b); and

						(B)in subsection

			 (b)(2), by striking section 512(a) and inserting section

			 522(a);

						(2)in section

			 521(c)(6) (as redesignated by subsection (a)(2)), by striking section

			 516 and inserting section 526; and

					(3)in section 526

			 (as redesignated by subsection (a)(2)), by striking section 518

			 and inserting section 528.

					402.DefinitionsSection 502(a) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1101a(a)) is amended—

				(1)in paragraph

			 (5)—

					(A)in subparagraph

			 (A), by inserting and after the semicolon;

					(B)in subparagraph

			 (B), by striking ; and and inserting a period; and

					(C)by striking

			 subparagraph (C); and

					(2)by striking

			 paragraph (7).

				403.Authorized

			 activitiesSection 503(b)(7)

			 of the Higher Education Act of 1965

			 (20 U.S.C.

			 1101b(b)(7)) is amended to read as follows:

				

					(7)Articulation

				agreements and student support programs designed to facilitate the transfer

				from 2-year to 4-year institutions.

					.

			404.Elimination of

			 wait-out periodSection 504(a)

			 of the Higher Education Act of 1965

			 (20 U.S.C.

			 1101c(a)) is amended to read as follows:

				

					(a)Award

				periodThe Secretary may award a grant to a Hispanic-serving

				institution under this title for 5 years.

					.

			405.Application

			 prioritySection 521(d) of the

			 Higher Education Act of 1965 (as

			 redesignated by section 401(a)(2)) is amended by striking (from funds

			 other than funds provided under this title).

			VHistorically

			 Black colleges and universities

			501.Professional

			 or graduate institutionsSection 326 of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1063b) is amended—

				(1)in subsection

			 (a)—

					(A)in paragraph (1),

			 by inserting business administration, computer or information science,

			 nursing and allied health, after engineering,;

			 and

					(B)in paragraph (2),

			 by striking $1,000,000 both places such term appears and

			 inserting $1,500,000;

					(2)in subsection

			 (d)(2), by striking $1,000,000 and inserting

			 $1,500,000;

				(3)in subsection

			 (e)—

					(A)in paragraph

			 (1)—

						(i)in

			 subparagraph (Q), by striking and after the semicolon;

						(ii)in

			 subparagraph (R), by striking the period at the end and inserting a semicolon;

			 and

						(iii)by adding at

			 the end the following:

							

								(S)Alabama State

				University qualified graduate programs;

								(T)Albany State

				University qualified graduate programs;

								(U)Alcorn State

				University qualified graduate programs;

								(V)Bowie State

				University qualified graduate programs;

								(W)Coppin State

				University qualified graduate programs;

								(X)Delaware State

				University qualified graduate programs;

								(Y)Feyetteville

				State University qualified graduate programs;

								(Z)Fisk University

				qualified graduate programs;

								(AA)Grambling State

				University qualified graduate programs;

								(BB)Kentucky State

				University qualified graduate programs;

								(CC)Langston

				University qualified graduate programs;

								(DD)Lincoln

				University (MO) qualified graduate programs;

								(EE)Prairie View

				A&M University qualified graduate programs;

								(FF)South Carolina

				State University qualified graduate programs;

								(GG)Southern

				University & A&M College qualified graduate programs;

								(HH)University of

				the District of Columbia qualified graduate programs; and

								(II)Virginia State

				University qualified graduate programs.

								; and

						(B)in paragraph

			 (2)—

						(i)in

			 subparagraph (A), by inserting business administration, computer or

			 information science, nursing and allied health, after physical

			 or natural sciences,; and

						(ii)in

			 subparagraph (B), by striking not more than 10 percent and

			 inserting not more than 30 percent;

						(4)by striking

			 subsection (f) and inserting the following:

					

						(f)Funding

				ruleSubject to subsection (g), of the amount appropriated to

				carry out this section for any fiscal year—

							(1)the first

				$26,600,000 (or any lesser amount appropriated) shall be available only for the

				purposes of making grants to institutions or programs described in

				subparagraphs (A) through (P) of subsection (e)(1);

							(2)any amount in

				excess of $26,600,000, but not in excess of $28,600,000, shall be available for

				the purpose of making grants to institutions or programs described in

				subparagraphs (Q) and (R) of subsection (e)(1);

							(3)any amount in

				excess of $28,600,000, but not in excess of $45,600,000, shall be available for

				the purpose of making grants to institutions or programs described in

				subparagraphs (S) through (II) of subsection (e)(1);

							(4)any amount in

				excess of $45,600,000, but not in excess of $63,100,000, shall be available for

				the purpose of increasing the grant amounts to not more than $1,500,000 to each

				institution or program described in subparagraphs (A) through (II) of

				subsection (e)(1); and

							(5)any amount in

				excess of $63,100,000, shall be made available to each of the institutions or

				programs identified in subparagraphs (A) through (II) of subsection (e)(1)

				pursuant to a formula developed by the Secretary that uses the following

				elements:

								(A)The ability of

				the institution to match Federal funds with non-Federal funds.

								(B)The number of

				students enrolled in the programs for which the eligible institution received

				funding under this section in the previous year.

								(C)The average cost

				of education per student, for all full-time graduate or professional students

				(or the equivalent) enrolled in the eligible professional or graduate school,

				or for doctoral students enrolled in the qualified graduate programs.

								(D)The number of

				students in the previous year who received their first professional or doctoral

				degree from the programs for which the eligible institution received funding

				under this section in the previous year.

								(E)The contribution,

				on a percent basis, of the programs for which the institution is eligible to

				receive funds under this section to the total number of African-Americans

				receiving graduate or professional degrees in the professions or disciplines

				related to the programs for the previous year.

								; and

				(5)in subsection

			 (g), by striking paragraphs (2) and (3) of subsection (f) and

			 inserting subsection (f).

				502.Graduate and

			 professional degree development programPart B of title III of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1060 et seq.) is amended—

				(1)by redesignating

			 section 327 as section 328; and

				(2)by inserting

			 after section 326 the following:

					

						327.Graduate and

				professional degree development Program

							(a)Grant

				authorityThe Secretary is authorized to award grants to eligible

				historically Black colleges and universities to enable such colleges and

				universities to—

								(1)develop masters,

				doctoral, or professional degree programs; and

								(2)provide

				assistance, through fellowship awards, to graduate students at such colleges

				and universities.

								(b)Eligible grant

				recipientEligibility to receive grants under this section is

				limited to historically Black colleges and universities that are making a

				substantial contribution to the education of African-Americans.

							(c)ApplicationAn

				eligible historically Black college or university that desires to receive a

				grant under this section shall submit an application to the Secretary

				that—

								(1)demonstrates how

				the grant funds will be used to improve—

									(A)graduate

				educational opportunities for African-American and low-income students;

				and

									(B)the financial

				independence of such students;

									(2)provides, in the

				case of applications for grants in excess of $500,000, the assurances required

				by subsection (g) and specifies the manner in which the college or university

				is going to pay the non-Federal share of the cost of the application;

				and

								(3)contains such

				information as the Secretary may require.

								(d)PriorityIn

				awarding grants under this section, the Secretary shall give priority

				consideration to those eligible historically Black colleges and universities

				desiring to support programs and graduate students in areas of national need or

				academic disciplines in which African-Americans are underrepresented.

							(e)Use of

				fundsAn eligible historically Black college or university that

				receives a grant under this section may use the grant funds for—

								(1)purchase, rental,

				or lease of equipment for educational purposes, including instructional and

				research purposes;

								(2)construction,

				maintenance, renovation, and improvement in classroom, library, laboratory, and

				other instructional facilities, including purchase or rental of

				telecommunications technology equipment or services;

								(3)purchase of

				library books, periodicals, journals, microfilm, microfiche, and other

				educational materials, including telecommunications program materials;

								(4)scholarships,

				fellowships, and other financial assistance for needy graduate and professional

				students to permit the enrollment of the students in and completion of the

				graduate or professional degree; and

								(5)assistance in the

				establishment or maintenance of an institutional endowment to facilitate

				financial independence pursuant to section 331.

								(f)DurationGrants

				shall be made for a period not to exceed 5 years.

							(g)Funding

				ruleNo grant in excess of $500,000 may be made under this

				section unless the college or university provides assurances that 50 percent of

				the cost of the purposes for which the grant is made will be paid from

				non-Federal sources, except that no college or university shall be required to

				match any portion of the first $500,000 of the college or university’s award

				from the Secretary.

							(h)Two grants per

				institutionThe Secretary may award not more than 2 grants or an

				aggregate amount of $1,000,000 under this section in any fiscal year to any

				institution of higher education or university system.

							(i)Institutional

				choiceThe president or chancellor of the college or university

				may select the program for which to seek funding.

							(j)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out this section $30,000,000 for fiscal year 2006 and such sums as may be

				necessary for each of the 5 succeeding fiscal years.

							.

				503.Authorization

			 of appropriations

				(a)Grants to

			 institutionsSection 323(a) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1062(a)) is amended by striking section

			 360(a)(2) and inserting section 399(a)(2)(C).

				(b)AuthorizationSection 399(a) of

			 the Higher Education Act of 1965

			 (20 U.S.C.

			 1068h(a)) is amended—

					(1)in paragraph

			 (2)—

						(A)in subparagraph

			 (A), by striking section 326 and inserting sections 323

			 and 326;

						(B)in subparagraph

			 (B), by striking $35,000,000 for fiscal year 1999, and such sums as may

			 be necessary for each of the 4 succeeding fiscal years and inserting

			 $75,000,000 for fiscal year 2006, and such sums as may be necessary for

			 each of the 5 succeeding fiscal years; and

						(C)by adding at the

			 end the following:

							

								(C)There are authorized to be

				appropriated to carry out section 323, $250,000,000 for fiscal year 2006, and

				such sums as may be necessary for each of the 5 succeeding fiscal years.

								;

						(2)in paragraph (3),

			 by striking $10,000,000 for fiscal year 1999, and such sums as may be

			 necessary for each of the 4 succeeding fiscal years and inserting

			 $25,000,000 for fiscal year 2006, and such sums as may be necessary for

			 each of the 5 succeeding fiscal years; and

					(3)in paragraph (5),

			 by striking $10,000,000 for fiscal year 1999, and such sums as may be

			 necessary for each of the 4 succeeding fiscal years and inserting

			 $20,000,000 for fiscal year 2006, and such sums as may be necessary for

			 each of the 5 succeeding fiscal years.

					504.Patsy T. Mink

			 Fellowship ProgramPart A of

			 title VII of the Higher Education Act of

			 1965 (20

			 U.S.C. 1134 et seq.) is amended—

				(1)by redesignating

			 subpart 4 as subpart 5;

				(2)by redesignating

			 section 731 as section 741;

				(3)in section 741

			 (as redesignated by paragraph (2))—

					(A)in subsection

			 (a), by striking and 3 and inserting 3, and

			 4;

					(B)in subsection

			 (b), by striking and 3 and inserting 3, and 4;

			 and

					(C)in subsection

			 (d), by striking or 3 and inserting 3, or 4;

			 and

					(4)by inserting

			 after subpart 3 the following:

					

						4Patsy T. Mink

				Fellowship Program

							731.Purpose and

				designation

								(a)PurposeIt

				is the purpose of this subpart to provide, through eligible institutions, a

				program of fellowship awards to assist highly qualified minorities and women to

				acquire the doctoral degree, or highest possible degree available, in academic

				areas in which such individuals are underrepresented for the purpose of

				enabling such individuals to enter the higher education professoriate.

								(b)DesignationEach

				recipient of a fellowship award from an eligible institution receiving a grant

				under this subpart shall be known as a Patsy T. Mink Graduate

				Fellow.

								732.Definition of

				eligible institutionIn this

				subpart, the term eligible institution means an institution of

				higher education, or a consortium of such institutions, that offers a program

				of postbaccalaureate study leading to a graduate degree.

							733.Program

				authorized

								(a)Grants by

				Secretary

									(1)In

				generalThe Secretary shall award grants to eligible institutions

				to enable such institutions to make fellowship awards to individuals in

				accordance with the provisions of this subpart.

									(2)Priority

				considerationIn awarding grants under this subpart, the

				Secretary shall consider the eligible institution’s prior experience in

				producing doctoral degree, or highest possible degree available, holders who

				are minorities and women, and shall give priority consideration in making

				grants under this subpart to those eligible institutions with a demonstrated

				record of producing minorities and women who have earned such degrees.

									(b)Applications

									(1)In

				generalAn eligible institution that desires a grant under this

				subpart shall submit an application to the Secretary at such time, in such

				manner, and containing such information as the Secretary may require.

									(2)Applications

				made on behalf

										(A)In

				generalThe following entities may submit an application on

				behalf of an eligible institution:

											(i)A

				graduate school or department of such institution.

											(ii)A graduate

				school or department of such institution in collaboration with an undergraduate

				college or university of such institution.

											(iii)An

				organizational unit within such institution that offers a program of

				postbaccalaureate study leading to a graduate degree, including an

				interdisciplinary or an interdepartmental program.

											(iv)A nonprofit

				organization with a demonstrated record of helping minorities and women earn

				postbaccalaureate degrees.

											(B)Nonprofit

				organizationsNothing in this paragraph shall be construed to

				permit the Secretary to award a grant under this subpart to an entity other

				than an eligible institution.

										(c)Selection of

				applicationsIn awarding grants under subsection (a), the

				Secretary shall—

									(1)take into account

				the number and distribution of minority and female faculty nationally, as well

				as the current and projected need for highly trained individuals in all areas

				of the higher education professoriate;

									(2)take into account

				the number and distribution of minority and female faculty nationally, as well

				as the present and projected need for highly trained individuals in academic

				career fields in which minorities and women are underrepresented in the higher

				education professoriate; and

									(3)consider the need

				to prepare a large number of minorities and women generally in academic career

				fields of high national priority, especially in areas in which such individuals

				are traditionally underrepresented in college and university faculties.

									(d)Distribution

				and amounts of grants

									(1)Equitable

				distributionIn awarding grants under subsection (a), the

				Secretary shall, to the maximum extent feasible, ensure an equitable geographic

				distribution of awards and an equitable distribution among public and

				independent eligible institutions that apply for grants under this subpart and

				that demonstrate an ability to achieve the purpose of this subpart.

									(2)Special

				ruleTo the maximum extent practicable, the Secretary shall use

				not less than 50 percent of the amount appropriated pursuant to section 736 to

				award grants to the following eligible institutions:

										(A)Eligible

				institutions that are eligible for assistance under title III or title

				V.

										(B)Eligible

				institutions that are eligible institutions, as defined in section 312.

										(C)Eligible

				institutions that are Tribal Colleges or Universities, as defined in section

				316.

										(D)Eligible

				institutions that are Alaska Native-serving institutions, as defined in section

				317.

										(E)Eligible

				institutions that are Native-Hawaiian-serving institutions, as defined in

				section 317.

										(F)Eligible

				institutions that are part B institutions, as defined in section 322.

										(G)Eligible

				institutions that are eligible institutions, as defined in section 502.

										(H)Consortia of

				eligible institutions that are nonminority-serving institutions and eligible

				institutions that are minority-serving institutions.

										(3)AllocationIn

				awarding grants under this subpart, the Secretary shall allocate appropriate

				funds to those eligible institutions whose applications indicate an ability to

				significantly increase the numbers of minorities and women entering the higher

				education professoriate and that commit institutional resources to the

				attainment of the purpose of this subpart. An eligible institution that

				receives a grant under this subpart shall make not less than 15 fellowship

				awards.

									(4)ReallotmentIf

				the Secretary determines that an eligible institution awarded a grant under

				this subpart is unable to use all of the grant funds awarded to the

				institution, the Secretary shall reallot, on such date during each fiscal year

				as the Secretary may fix, the funds that are not usable to other eligible

				institutions that demonstrate that such institutions can use any reallocated

				grant funds to make fellowship awards to individuals under this subpart.

									(e)Institutional

				allowance

									(1)In

				general

										(A)Number of

				allowancesIn awarding grants under this subpart, the Secretary

				shall pay to each eligible institution awarded a grant, for each individual

				awarded a fellowship by such institution under this subpart, an institutional

				allowance.

										(B)AmountExcept

				as provided in paragraph (3), an institutional allowance shall be in an amount

				equal to, for academic year 2005–2006 and succeeding academic years, the amount

				of institutional allowance made to an institution of higher education under

				section 715.

										(2)Use of

				fundsInstitutional allowances may be expended in the discretion

				of the eligible institution and may be used to provide, except as prohibited

				under paragraph (4), academic support and career transition services for

				individuals awarded fellowships by such institution.

									(3)ReductionThe

				institutional allowance paid under paragraph (1) shall be reduced by the amount

				the institution charges and collects from a fellowship recipient for tuition

				and other expenses as part of the recipient’s instructional program.

									(4)Use for

				overhead prohibitedFunds made available pursuant to this subpart

				may not be used for general operational overhead of the academic department or

				institution receiving funds under this subpart.

									734.Fellowship

				recipients

								(a)AuthorizationAn

				eligible institution that receives a grant under this subpart shall use the

				grant funds to make fellowship awards to minorities and women who are enrolled

				at such institution in a doctoral degree, or highest possible degree available,

				program and—

									(1)intend to pursue

				a career in instruction at—

										(A)an institution of

				higher education (as defined in section 101);

										(B)an institution of

				higher education (as defined in section 102(a)(1));

										(C)an institution of

				higher education outside the United States, as that term is described in

				section 102(a)(2); or

										(D)a proprietary

				institution of higher education (as defined in section 102(b)); and

										(2)sign an agreement

				with the Secretary agreeing to, within 5 years of receiving the doctoral

				degree, or highest possible degree available, begin employment at an

				institution described in paragraph (1) for 1 year for each year of fellowship

				assistance received under this subpart.

									(b)Failure to

				complyIf an individual who receives a fellowship award under

				this subpart fails to comply with the agreement signed pursuant to subsection

				(a)(2), then the Secretary shall do 1 or both of the following:

									(1)Require the

				individual to repay all or the applicable portion of the total fellowship

				amount awarded to the individual by converting the balance due to a loan at the

				interest rate applicable to loans made under part B of title IV.

									(2)Impose a fine or

				penalty in an amount to be determined by the Secretary.

									(c)Waiver and

				modification

									(1)RegulationsThe

				Secretary shall promulgate regulations setting forth criteria to be considered

				in granting a waiver for the service requirement under subsection (a).

									(2)ContentThe

				criteria under paragraph (1) shall include whether compliance with the service

				requirement by the fellowship recipient would be—

										(A)inequitable and

				represent a substantial hardship; or

										(B)deemed impossible

				because the individual is permanently and totally disabled at the time of the

				waiver request.

										(d)Amount of

				fellowship awardsFellowship awards under this subpart shall

				consist of a stipend in an amount equal to the level of support provided to the

				National Science Foundation graduate fellows, except that such stipend shall be

				adjusted as necessary so as not to exceed the fellow’s tuition and fees or

				demonstrated need (as determined by the institution of higher education where

				the graduate student is enrolled), whichever is greater.

								(e)Academic

				progress requiredAn individual shall not be eligible to receive

				a fellowship award—

									(1)except during

				periods in which such student is enrolled, and such student is maintaining

				satisfactory academic progress in, devoting essentially full time to, study or

				research in the pursuit of the degree for which the fellowship support was

				awarded; and

									(2)if the student is

				engaged in gainful employment other than part-time employment involved in

				teaching, research, or similar activity determined by the institution to be

				consistent with and supportive of the student’s progress toward the appropriate

				degree.

									735.Rule of

				constructionNothing in this

				subpart shall be construed to require an eligible institution that receives a

				grant under this subpart to—

								(1)grant a

				preference or to differentially treat any applicant for a faculty position as a

				result of the institution’s participation in the program under this subpart;

				and

								(2)hire a Patsy T.

				Mink Fellow who completes this program and seeks employment at such

				institution.

								736.Authorization

				of appropriationsThere is

				authorized to be appropriated to carry out this subpart $25,000,000 for fiscal

				year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal

				years.

							.

				VIRecruitment of

			 teachers to teach at Tribal Colleges or Universities

			601.Loan repayment

			 or cancellation for individuals who teach in Tribal Colleges or

			 Universities

				(a)Short

			 titleThis title may be cited as the Tribal Colleges and Universities Teacher Loan Forgiveness

			 Act.

				(b)Perkins

			 loans

					(1)AmendmentSection 465(a) of

			 the Higher Education Act of 1965

			 (20 U.S.C.

			 1087ee(a)) is amended—

						(A)in paragraph

			 (2)—

							(i)in

			 subparagraph (H), by striking or after the semicolon;

							(ii)in

			 subparagraph (I), by striking the period and inserting ; or;

			 and

							(iii)by adding at

			 the end the following:

								

									(J)as a full-time teacher at a Tribal

				College or University as defined in section 316(b).

									; and

							(B)in paragraph

			 (3)(A)(i), by striking or (I) and inserting (I), or

			 (J).

						(2)Effective

			 dateThe amendments made by paragraph (1) shall be effective for

			 service performed during academic year 1998–1999 and succeeding academic years,

			 notwithstanding any contrary provision of the promissory note under which a

			 loan under part E of title IV of the Higher

			 Education Act of 1965 (20 U.S.C. 1087aa et seq.) was

			 made.

					(c)FFEL and direct

			 loansPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et

			 seq.) is amended by adding at the end the following:

					

						493C.Loan

				repayment or cancellation for individuals who teach in Tribal Colleges or

				Universities

							(a)Program

				authorizedThe Secretary shall carry out a program, through the

				holder of a loan, of assuming or canceling the obligation to repay a qualified

				loan amount, in accordance with subsection (b), for any new borrower on or

				after the date of enactment of this section, who—

								(1)has been employed

				as a full-time teacher at a Tribal College or University as defined in section

				316(b); and

								(2)is not in default

				on a loan for which the borrower seeks repayment or cancellation.

								(b)Qualified loan

				amounts

								(1)PercentagesSubject

				to paragraph (2), the Secretary shall assume or cancel the obligation to repay

				under this section—

									(A)15 percent of the

				amount of all loans made, insured, or guaranteed after the date of enactment of

				this section to a student under part B or D, for the first or second year of

				employment described in subsection (a)(1);

									(B)20 percent of

				such total amount, for the third or fourth year of such employment; and

									(C)30 percent of

				such total amount, for the fifth year of such employment.

									(2)MaximumThe

				Secretary shall not repay or cancel under this section more than $15,000 in the

				aggregate of loans made, insured, or guaranteed under parts B and D for any

				student.

								(3)Treatment of

				consolidation loansA loan amount for a loan made under section

				428C may be a qualified loan amount for the purposes of this subsection only to

				the extent that such loan amount was used to repay a loan made, insured, or

				guaranteed under part B or D for a borrower who meets the requirements of

				subsection (a), as determined in accordance with regulations prescribed by the

				Secretary.

								(c)RegulationsThe

				Secretary is authorized to issue such regulations as may be necessary to carry

				out the provisions of this section.

							(d)ConstructionNothing

				in this section shall be construed to authorize any refunding of any repayment

				of a loan.

							(e)Prevention of

				double benefitsNo borrower may, for the same service, receive a

				benefit under both this section and subtitle D of title I of the National and

				Community Service Act of 1990 (42 U.S.C. 12571 et seq.).

							(f)DefinitionFor

				purposes of this section, the term year, when applied to

				employment as a teacher, means an academic year as defined by the

				Secretary.

							.

				602.Amounts

			 forgiven not treated as gross incomeThe amount of any loan that is assumed or

			 canceled under an amendment made by this title shall not, consistent with

			 section 108(f) of the Internal Revenue Code of 1986, be treated as gross income

			 for Federal income tax purposes.

			

